 



Exhibit 10.1
CONFIDENTIAL TREATMENT
PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
REDACTED PORTIONS ARE INDICATED WITH THE NOTATION “[***]”
MEMBERSHIP INTEREST
PURCHASE AGREEMENT
AMONG
THE MANAGEMENT NETWORK GROUP, INC.
AND
RVA CONSULTING, LLC,
RVA HOLDINGS, LLC,
MARK MARKOWITZ,
DAWN SAITTA AND
DALE REYNOLDS
DATED JULY 30, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. DEFINITIONS
    1  
 
       
2. SALE AND TRANSFER OF MEMBERSHIP INTEREST; CLOSING
    11  
2.1 Membership Interest
    11  
2.2 Purchase Price
    11  
2.3 Payment of Purchase Price
    13  
2.4 Closing
    14  
2.5 Sellers’ Deliveries at Closing
    14  
2.6 Buyer’s Deliveries at Closing
    16  
2.7 Intentionally Deleted
    16  
2.8 Sellers Deliveries on Execution Date
    16  
2.9 Calculation of EBITDA and Net Working Capital
    17  
2.10 Vesting of Restricted Stock
    18  
 
       
3. REPRESENTATIONS AND WARRANTIES OF SELLERS
    19  
3.1 Organization and Good Standing
    19  
3.2 Authority; No Conflict
    19  
3.3 Capitalization
    20  
3.4 Financial Statements
    21  
3.5 Books and Records
    21  
3.6 Title to Properties; Encumbrances
    21  
3.7 Condition and Sufficiency of Assets
    21  
3.8 Accounts Receivable
    21  
3.9 Inventory
    22  

- i -



--------------------------------------------------------------------------------



 



         
3.10 No Undisclosed Liabilities
    22  
3.11 Taxes
    22  
3.12 No Material Adverse Change
    23  
3.13 ERISA Representations and Warranties
    23  
3.14 Compliance with Legal Requirements; Governmental Authorizations
    28  
3.15 Legal Proceedings; Orders
    29  
3.16 Absence of Certain Changes and Events
    30  
3.17 Contracts; No Defaults
    31  
3.18 Insurance
    34  
3.19 Environmental Matters
    36  
3.20 Employees
    36  
3.21 Labor Relations; Compliance
    37  
3.22 Intellectual Property
    37  
3.23 Certain Payments
    42  
3.24 Disclosure
    42  
3.25 Relationships with Related Persons
    43  
3.26 Brokers or Finders
    43  
 
       
4. REPRESENTATIONS AND WARRANTIES OF BUYER
    43  
4.1 Organization and Good Standing
    43  
4.2 Authority; No Conflict
    43  
4.3 Investment Intent
    44  
4.4 Certain Proceedings
    44  
4.5 Brokers or Finders
    44  

- ii -



--------------------------------------------------------------------------------



 



         
5. COVENANTS PRIOR TO CLOSING DATE
    44  
5.1 Covenants of Sellers
    44  
5.2 Covenants of Buyer
    46  
 
       
6. POST CLOSING COVENANTS
    47  
6.1 Section 754 Election
    47  
6.2 Tax Returns
    47  
6.3 Audit
    47  
 
       
7. CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE
    47  
7.1 Closing
    47  
 
       
8. CONDITIONS PRECEDENT TO SELLERS’ OBLIGATION TO CLOSE
    49  
8.1 Closing
    49  
 
       
9. TERMINATION
    50  
9.1 Termination Events
    50  
9.2 Effect of Termination
    50  
 
       
10. INDEMNIFICATION; REMEDIES
    51  
10.1 Right to Indemnification Not Affected by Knowledge
    51  
10.2 Survival
    51  
10.3 Indemnification and Payment of Damages by Sellers
    52  
10.4 Indemnification and Payment of Damages by Buyer
    52  
10.5 Time Limitations
    53  
10.6 Limitations on Amount — Sellers
    53  
10.7 Limitations on Amount — Buyer
    53  
10.8 Right of Set-off
    53  
10.9 Procedure for Indemnification — Third Party Claims
    53  

- iii -



--------------------------------------------------------------------------------



 



         
10.10 Procedure for Indemnification — Other Claims
    55  
 
       
11. GENERAL PROVISIONS
    55  
11.1 Expenses
    55  
11.2 Public Announcements
    55  
11.3 Confidentiality
    55  
11.4 Notices
    55  
11.5 Jurisdiction; Service of Process
    56  
11.6 Further Assurances
    57  
11.7 Waiver
    57  
11.8 Entire Agreement and Modification
    57  
11.9 Disclosure Letter
    57  
11.10 Assignments, Successors, and No Third-Party Rights
    57  
11.11 Severability
    58  
11.12 Section Headings, Construction
    58  
11.13 Time of Essence
    58  
11.14 Governing Law
    58  
11.15 Counterparts
    58  

SCHEDULES
Schedule 2.3.1 – Allocation of Closing Consideration Among Majority Members
Schedule 2.3.2 – Allocation of Closing Consideration Among Minority Members [to
be prepared by Minority Members]
Schedule 2.9.1 – Manner of Calculating Estimated Net Working Capital

- iv -



--------------------------------------------------------------------------------



 



MEMBERSHIP INTEREST PURCHASE AGREEMENT
     This Membership Interest Purchase Agreement (“Agreement”) is signed on
July 30, 2007 (the “Execution Date”), by RVA Holdings, LLC, a New Jersey limited
liability company (“RVA Holdings”) and Dawn Saitta (“Saitta”), Mark Markowitz
(“Markowitz”) and Dale Reynolds (“Reynolds”) (referred to collectively as the
“Sellers” and individually as a “Seller”) and The Management Network Group,
Inc., a Delaware corporation (“Buyer”). (Markowitz and Reynolds also may be
referred to collectively as the “Minority Members” and individually as a
“Minority Member”). (RVA Holdings and Saitta also may be referred to
collectively as the “Majority Members” and individually as a “Majority Member”)
RECITALS
     Sellers desire to sell, and Buyer desires to purchase one hundred percent
(100%) of the Class A Membership Interest and 100% of the Class B Membership
Interests in RVA Consulting, LLC, a New Jersey limited liability company (the
“Company”), for the consideration and on the terms set forth in this Agreement.
Following Closing, the Buyer shall be the only member of Company.
AGREEMENT
     The parties, intending to be legally bound, agree as follows:
1. DEFINITIONS.
     For purposes of this Agreement, the following terms have the meanings
specified or referred to in this Section 1:
     “Acquired Membership Interests” – as defined in Section 2.1.
     “Adjusted Balance Amount” – as defined in Section 2.3.2(c).
     “Applicable Contract” – any Contract (a) under which the Company has or may
acquire any rights, (b) under which the Company has or may become subject to any
obligation or liability, or (c) by which the Company or any of the assets owned
or used by it is or may become bound.
     “Balance Amount” – as defined in Section 2.2.2(b).
     “Balance Sheet” – as defined in Section 3.4.
     “Best Efforts” – the efforts that a prudent Person desirous of achieving a
result would use in similar circumstances to ensure that such result is achieved
as expeditiously as possible; provided, however, that an obligation to use Best
Efforts under this Agreement does not require the Person subject to that
obligation to take actions that would result in a materially adverse change in
the benefits to such Person of this Agreement and the Contemplated Transactions.
     “Breach” – a “Breach” of a representation, warranty, covenant, obligation,
or other provision of this Agreement or any instrument delivered pursuant to
this Agreement will be

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
REDACTED PORTIONS ARE INDICATED WITH THE NOTATION “[***]”
deemed to have occurred if there is or has been (a) any inaccuracy in or breach
of, or any failure to perform or comply with, such representation, warranty,
covenant, obligation, or other provision, or (b) any claim (by any Person) or
other occurrence or circumstance that is or was inconsistent with such
representation, warranty, covenant, obligation, or other provision, and the term
“Breach” means any such inaccuracy, breach, failure, claim, occurrence, or
circumstance.
     “Buyer” – as defined in the first paragraph of this Agreement.
     “Buyer’s Advisors” – as defined in Section 5.1.
     “Calculation Year” – as defined in Section 2.3.2(c).
     “Class A Membership Interests” shall mean the membership interests of
Class A Members as defined in the Company’s original Operating Agreement entered
into as of January 2, 2006 executed by each Seller. Such Class A Membership
Interests are represented by the issuance of “Class A Units” by the Company:
[***] Class A Units to RVA Holdings, [***] Class A Units to Markowitz and [***]
Class A Units to Saitta.
     “Class B Membership Interests” shall mean the membership interests of
Class B Members as defined in the Company’s original Operating Agreement entered
into as of January 2, 2006 executed by each Seller. Such Class B Membership
Interests are represented by the issuance of “Class B Units” by the Company:
[***] Class B Units to Reynolds.
     “Closing” – as defined in Section 2.4.
     “Closing Date” – the date and time as of which the Closing actually takes
place.
     “Company” – as defined in the Recitals of this Agreement.
     “Company Trade Secrets” – as defined in Section 3.22.4.
     “Competing Business” – as defined in Section 3.25.
     “Consent” – any approval, consent, ratification, waiver, or other
authorization (including any Governmental Authorization).
     “Contaminant” – as defined in Section 3.22.10.
     “Contemplated Transactions” – all of the transactions contemplated by this
Agreement, including:
     (a) the sale of the Acquired Membership Interests by Sellers to Buyer;
     (b) the execution and delivery of the Employment Agreements and the
Noncompetition Agreements; and

2



--------------------------------------------------------------------------------



 



     (c) the performance by Buyer and Sellers of their respective covenants and
obligations under this Agreement.
     “Contract” – any agreement, contract, obligation, promise, or undertaking
(whether written or oral and whether express or implied) that is legally
binding.
     “Copyright” shall mean collectively the Owned Copyrights and the Licensed
Copyrights as defined in Section 3.22.3.
     “Damages” – as defined in Section 10.3.
     “Deferred Payment” – as defined in Section 2.3.2(c).
     “Deferred Payment Date” – as defined in Section 2.3.2(c).
     “Deferred Purchase Price” – as defined in Section 2.2.2(c).
     “Disabling Codes” – as defined in Section 3.22.10.
     “Disclosure Letter” – the disclosure letter delivered by Sellers to Buyer
not less than five (5) days prior to the execution and delivery of this
Agreement.
     “EBITDA” – shall mean the Company’s earnings before interest, taxes,
depreciation and amortization (“EBITDA”) calculated in accordance with GAAP
adjusted for the following: i) includes costs equal to payments made under the
Management Agreement, ii) excludes expenses recorded for share-based
compensation, iii) excludes expenses recorded for deferred purchase price
payments made to Sellers, and iv) excludes charges for services rendered from
the Buyer or related entities which exceed the amounts currently paid by the
Company for such services, adjusted to take into account the volume of such
services being provided.
     “Employment Agreements” – shall mean collectively, the Markowitz Employment
Agreement and the Reynolds Employment Agreement, each as defined in
Section 2.5.2.
     “Encumbrance” – any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, security interest, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income, or exercise of any other attribute of ownership.
     “Environment” – soil, land surface or subsurface strata, surface waters
(including navigable waters, ocean waters, streams, ponds, drainage basins, and
wetlands), groundwaters, drinking water supply, stream sediments, ambient air
(including indoor air), plant and animal life, and any other environmental
medium or natural resource.
     “Environmental, Health, and Safety Liabilities” – any cost, damages,
expense, liability, obligation, or other responsibility arising from or under
Environmental Law or Occupational Safety and Health Law and consisting of or
relating to:

3



--------------------------------------------------------------------------------



 



     (a) any environmental, health, or safety matters or conditions (including
on-site or off-site contamination, occupational safety and health, and
regulation of chemical substances or products);
     (b) fines, penalties, judgments, awards, settlements, legal or
administrative proceedings, damages, losses, claims, demands and response,
investigative, remedial, or inspection costs and expenses arising under
Environmental Law or Occupational Safety and Health Law;
     (c) financial responsibility under Environmental Law or Occupational Safety
and Health Law for cleanup costs or corrective action, including any
investigation, cleanup, removal, containment, or other remediation or response
actions (“Cleanup”) required by applicable Environmental Law or Occupational
Safety and Health Law (whether or not such Cleanup has been required or
requested by any Governmental Body or any other Person) and for any natural
resource damages; or
     (d) any other compliance, corrective, investigative, or remedial measures
required under Environmental Law or Occupational Safety and Health Law.
The terms “removal,” “remedial,” and “response action,” include the types of
activities covered by the United States Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. § 9601 et seq., as amended
(“CERCLA”).
     “Environmental Law” – any Legal Requirement that requires or relates to:
     (a) advising appropriate authorities, employees, and the public of intended
or actual releases of pollutants or hazardous substances or materials,
violations of discharge limits, or other prohibitions and of the commencements
of activities, such as resource extraction or construction, that could have
significant impact on the Environment;
     (b) preventing or reducing to acceptable levels the release of pollutants
or hazardous substances or materials into the Environment;
     (c) reducing the quantities, preventing the release, or minimizing the
hazardous characteristics of wastes that are generated;
     (d) assuring that products are designed, formulated, packaged, and used so
that they do not present unreasonable risks to human health or the Environment
when used or disposed of;
     (e) protecting resources, species, or ecological amenities;
     (f) reducing to acceptable levels the risks inherent in the transportation
of hazardous substances, pollutants, oil, or other potentially harmful
substances;
     (g) cleaning up pollutants that have been released, preventing the threat
of release, or paying the costs of such clean up or prevention; or

4



--------------------------------------------------------------------------------



 



     (h) making responsible parties pay private parties, or groups of them, for
damages done to their health or the Environment, or permitting self-appointed
representatives of the public interest to recover for injuries done to public
assets.
     “ERISA” – the Employee Retirement Income Security Act of 1974, as amended,
or any successor law, and regulations and rules issued pursuant to that Act or
any successor law.
     “Estimated Majority NWC Amount” – as defined in Section 2.9.1.
     “Estimated Minority NWC Amount” – as defined in Section 2.9.1.
     “Estimated Net Working Capital” – as defined in Section 2.9.1.
     “GAAP” – generally accepted United States accounting principles, applied on
a consistent basis.
     “Governmental Authorization” – any approval, consent, license, permit,
waiver, or other authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement.
     “Governmental Body” – any:
     (a) nation, state, county, city, town, village, district, or other
jurisdiction of any nature;
     (b) federal, state, local, municipal, foreign, or other government;
     (c) governmental or quasi-governmental authority of any nature (including
any governmental agency, branch, department, official, or entity and any court
or other tribunal);
     (d) multi-national organization or body; or
     (e) body exercising, or entitled to exercise, any administrative,
executive, judicial, legislative, police, regulatory, or taxing authority or
power of any nature.
     “Hazardous Activity” – the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, Release, storage,
transfer, transportation, treatment, or use (including any withdrawal or other
use of groundwater) of Hazardous Materials in, on, under, about, or from the
Facilities or any part thereof into the Environment, and any other act,
business, operation, or thing that increases the danger, or risk of danger, or
poses an unreasonable risk of harm to persons or property on or off the
Facilities, or that may affect the value of the Facilities.
     “Hazardous Materials” – any waste or other substance that is listed,
defined, designated, or classified as, or otherwise determined to be, hazardous,
radioactive, or toxic or a pollutant or a contaminant under or pursuant to any
Environmental Law, including any admixture or solution thereof, and specifically
including petroleum and all derivatives thereof or synthetic substitutes
therefor and asbestos or asbestos-containing materials.

5



--------------------------------------------------------------------------------



 



     “Indemnified Persons” – as defined in Section 10.3.
     “Intellectual Property Rights” – means intellectual property rights arising
from or in respect of Marks, Copyrights, Software, Patents and Trade Secrets,
whether protected, created or arising under the laws of the United States, any
state therein or any other jurisdiction.
     “IRC” – the Internal Revenue Code of 1986, as amended, or any successor
law, and regulations issued by the IRS pursuant to the Internal Revenue Code or
any successor law.
     “IRS” – the United States Internal Revenue Service or any successor agency,
and, to the extent relevant, the United States Department of the Treasury.
     “Knowledge” – an individual will be deemed to have “Knowledge” of a
particular fact or other matter if:
     (a) such individual is actually aware of such fact or other matter; or
     (b) a prudent individual could be expected to discover or otherwise become
aware of such fact or other matter in the course of conducting a reasonably
comprehensive investigation concerning the existence of such fact or other
matter.
A Person (other than an individual) will be deemed to have “Knowledge” of a
particular fact or other matter if any individual who is serving, or who has at
any time served, as a director, officer, partner, member, manager, executor, or
trustee of such Person (or in any similar capacity) has, or at any time had,
Knowledge of such fact or other matter.
     “Legal Requirement” – any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute, or treaty.
     “Licensed Marks” – as defined in Section 3.22.1(b).
     “Licensed Copyrights” – as defined in Section 3.22.3(b).
     “Licensed Software” – as defined in Section 3.22.5.
     “Licensed Software Agreements” – as defined in Section 3.22.7.
     “Licensed Technology Agreements” – as defined in Section 3.22.7.
     “Majority Balance Amount” – as defined in Section 2.2.1(b).
     “Majority Closing Consideration” – as defined in Section 2.3.1(a).
     “Majority Members” – as defined in the first paragraph of this Agreement.
     “Majority NWC Amount” – as defined in Section 2.2.1(a).

6



--------------------------------------------------------------------------------



 



     “Majority Noncompetition Agreements” – shall mean collectively, the Saitta
Noncompetition Agreement, the Kalafer Noncompetition Agreement and the Pollock
Noncompetition Agreement, each as defined in Section 2.5.3.
     “Majority Purchase Price” – as defined in Section 2.2.1.
     “Management Agreement” – shall mean that certain management contract
between Healthcare Logistics, LLC (“HCL”) and Company, pursuant to which HCL (or
its successors) provides certain goods and services to the Company through
December 31, 2008.
     “Marks” – means registered and unregistered trademarks and service marks
and logos (including any Internet domain names, fictional names and the name
“RVA Consulting”), and applications therefor.
     “Minority Balance Amount” – as set forth in Section 2.2.2(b).
     “Minority Closing Consideration” – as defined in Section 2.3.2.
     “Minority Members” – as defined in the first paragraph of this Agreement.
     “Minority NWC Amount” – as set forth in Section 2.2.2(a).
     “Minority Noncompetition Agreements” – shall mean collectively, the
Markowitz Noncompetition Agreement and the Reynolds Noncompetition Agreement,
each as set forth in Section 2.5.2.
     “Minority Purchase Price” – as set forth in Section 2.2.2.
     “Net Working Capital” – shall mean (i) the sum of the Company’s cash, plus
cash equivalents, plus Accounts Receivables less than 120 days from invoice
date, plus unbilled receivables, plus prepaid expenses, MINUS (ii) the sum of
the Company’s current liabilities, plus accrued pre-billed revenues, plus all
Company debt plus all other liabilities of the Company.
     “Occupational Safety and Health Law” – any Legal Requirement designed to
provide safe and healthful working conditions and to reduce occupational safety
and health hazards, and any program, whether governmental or private (including
those promulgated or sponsored by industry associations and insurance
companies), designed to provide safe and healthful working conditions.
     “Order” – any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Body or by any arbitrator.
     “Ordinary Course of Business” – an action taken by a Person will be deemed
to have been taken in the “Ordinary Course of Business” only if:
     (a) such action is consistent with the past practices of such Person and is
taken in the ordinary course of the normal day-to-day operations of such Person;

7



--------------------------------------------------------------------------------



 



     (b) such action is not required to be authorized by the board of directors
of such Person (or by any Person or group of Persons exercising similar
authority); and
     (c) such action is similar in nature and magnitude to actions customarily
taken, without any authorization by the board of directors (or by any Person or
group of Persons exercising similar authority), in the ordinary course of the
normal day-to-day operations of other Persons that are in the same line of
business as such Person.
     “Organizational Documents” – the (a) articles or certificate of
incorporation and the bylaws of a corporation and any amendment to any of the
foregoing, or (b) the articles of organization and operating agreement of a
limited liability company, and any amendment to the foregoing.
     “Other Licensed Technology Agreements” – as defined in Section 3.22.7.
     “Owned Copyrights” – as defined in Section 3.22.3(a).
     “Owned Marks” – as defined in Section 3.22.1.
     “Owned Software” – as defined in Section 3.22.5.
     “Patents” – means patents, patent rights and all applications therefor,
including any and all continuation, divisional, continuation-in-part, or reissue
patent applications or patents issuing thereon.
     “Person” – any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or Governmental Body.
     “Proceeding” – any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Body or arbitrator.
     “Purchase Price” – as defined in Section 2.2.
     “Reconciliation Date” – as defined in Section 2.3.1(b).
     “Related Person” – with respect to a particular individual:
     (a) each other member of such individual’s Family;
     (b) any Person that is directly or indirectly controlled by such individual
or one or more members of such individual’s Family;
     (c) any Person in which such individual or members of such individual’s
Family hold (individually or in the aggregate) a Material Interest; and

8



--------------------------------------------------------------------------------



 



     (d) any Person with respect to which such individual or one or more members
of such individual’s Family serves as a director, officer, partner, executor, or
trustee (or in a similar capacity).
With respect to a specified Person other than an individual:
     (a) any Person that directly or indirectly controls, is directly or
indirectly controlled by, or is directly or indirectly under common control with
such specified Person;
     (b) any Person that holds a Material Interest in such specified Person;
     (c) each Person that serves as a director, officer, partner, executor, or
trustee of such specified Person (or in a similar capacity);
     (d) any Person in which such specified Person holds a Material Interest;
     (e) any Person with respect to which such specified Person serves as a
general partner or a trustee (or in a similar capacity); and
     (f) any Related Person of any individual described in clause (b) or (c).
For purposes of this definition, (a) the “Family” of an individual includes
(i) the individual, (ii) the individual’s spouse and former spouses, if any,
(iii) any other natural person who is related to the individual or the
individual’s spouse within the second degree, and (iv) any other natural person
who resides with such individual, and (b) “Material Interest” means direct or
indirect beneficial ownership (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934) of voting securities or other voting interests
representing at least ten percent (10%) of the outstanding voting power of a
Person or equity securities or other equity interests representing at least ten
percent (10%) of the outstanding equity securities or equity interests in a
Person.
     “Release” – any spilling, leaking, emitting, discharging, depositing,
escaping, leaching, dumping, or other releasing into the Environment, whether
intentional or unintentional.
     “Representative” – with respect to a particular Person, any director,
officer, member, manager, employee, agent, consultant, advisor, or other
representative of such Person, including legal counsel, accountants, and
financial advisors.
     “Securities Act” – the Securities Act of 1933, as amended, or any successor
law, and regulations and rules issued pursuant to that Act or any successor law.
     “Sellers” – as defined in the first paragraph of this Agreement.
     “Sellers Closing Documents” – as defined in Section 3.2.1.
     “Software” – means any and all (i) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code, (ii) databases and compilations, including any and
all data and collections of data, whether machine readable or otherwise,
(iii) descriptions, flow-charts and other work product used to

9



--------------------------------------------------------------------------------



 



design, plan, organize and develop any of the foregoing, and (iv) all
documentation, including user manuals and training manuals, relating to any of
the foregoing, in each case developed or licensed by the Company, or used in or
necessary for the conduct of its business, excluding generally available
computer programs produced by others which are used by the Company “as is” or
without modification, such as standard desktop applications.
     “Survival Periods” – shall mean collectively the Three Year Survival
Period, the Tax Claims Survival Period, the Environmental Claims Survival Period
and the General Claims Survival Period each as defined in Section 10.2; and
“Survival Period” shall mean any of the foregoing.
     “Subsidiary” – with respect to any Person (the “First Person”), any
corporation or other Person of which securities or other interests having the
power to elect a majority of that corporation’s or other Person’s board of
directors or similar governing body, or otherwise having the power to direct the
business and policies of that corporation or other Person (other than securities
or other interests having such power only upon the happening of a contingency
that has not occurred) are held by the First Person or one or more of its
Subsidiaries; when used without reference to a particular Person, “Subsidiary”
means a Subsidiary of the Company.
     “Systems” – as defined in Section 3.22.10.
     “Tax” – any tax (including, but not limited to, any income tax, capital
gains tax, value-added tax, sales tax, property tax, gift tax, or estate tax),
levy, assessment, tariff, duty (including, but not limited to, any customs
duty), deficiency, or other fee, and any related charge or amount (including any
fine, penalty, interest, or addition to tax), imposed, assessed, or collected by
or under the authority of any Governmental Body or payable pursuant to any
tax-sharing agreement or any other Contract relating to the sharing or payment
of any such tax, levy, assessment, tariff, duty, deficiency, or fee.
     “Tax Return” – any return (including any information return), report,
statement, schedule, notice, form, or other document or information filed with
or submitted to, or required to be filed with or submitted to, any Governmental
Body in connection with the determination, assessment, collection, or payment of
any Tax or in connection with the administration, implementation, or enforcement
of or compliance with any Legal Requirement relating to any Tax.
     “Threat of Release” – a substantial likelihood of a Release that may
require action in order to prevent or mitigate damage to the Environment that
may result from such Release.
     “Threatened” – a claim, Proceeding, dispute, action, or other matter will
be deemed to have been “Threatened” if any demand or statement has been made
(orally or in writing) or any notice has been given (orally or in writing), or
if any other event has occurred or any other circumstances exist, that would
lead a prudent Person to conclude that such a claim, Proceeding, dispute,
action, or other matter is likely to be asserted, commenced, taken, or otherwise
pursued in the future.
     “Trade Secrets” – means know-how, inventions, discoveries, concepts, ideas,
methods, processes, designs, formulae, technical data, drawings, specifications,
data bases and other

10



--------------------------------------------------------------------------------



 



PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
REDACTED PORTIONS ARE INDICATED WITH THE NOTATION “[***]”
proprietary and confidential information, including customer lists, in each case
to the extent not Marks or Patents.
2. SALE AND TRANSFER OF MEMBERSHIP INTEREST; CLOSING.
     2.1 Membership Interest. Subject to the terms and conditions of this
Agreement, the Buyer shall acquire all of the Class A Membership Interests of
the Majority Members and all of the Class A Membership Interests and Class B
Membership Interests of the Minority Members at the Closing (collectively the
“Acquired Membership Interests”). At the Closing, each Seller shall transfer
their entire Membership Interest to Buyer and upon such acquisition the Buyer
shall be admitted as a member of Company:

                  Seller   Class A Units   % of Class A   Class B Units   % of
Class B
[***]
  [***]   [***]   [***]   [***]

     2.2 Purchase Price. The purchase price for all of the Membership Interests
in the Company (the “Purchase Price”) shall be the sum of the Majority Purchase
Price and the Minority Purchase Price (both as defined below):
     2.2.1 Majority Purchase Price. The purchase price for the Membership
Interests acquired from the Majority Members (the “Majority Purchase Price”)
will be the sum of the following:
     (a) Majority Net Working Capital. An amount equal to 82.9 8% of the
Company’s Net Working Capital as of June 30, 2007 (the “Majority NWC Amount”),
and
     (b) Majority Balance. $5,100,000 (the “Majority Balance Amount”), and
     (c) One Year Restricted Stock. A number of shares of restricted common
stock of the Buyer equal to the lesser of (i) 550,000 (subject to adjustments
for any stock splits or dividends), or (ii) the number of shares equal to
$1,100,000 divided by the weighted average closing price of the Buyer’s common
stock on the NASDAQ exchange for thirty (30) trading days immediately preceding
the date two (2) days before the Closing Date (the “One Year Restricted Stock”).
The shares of One Year Restricted Stock shall not be registered and shall be
subject to certain restrictions provided for in the Securities Act, or any other
securities laws, and the certificate for such stock shall bear an appropriate
legend reflecting such restriction. The shares of One Year Restricted Stock
shall vest as set forth in Section 2.10.2.
     (d) Three Year Restricted Stock. A number of shares of restricted common
stock of Buyer equal to the lesser of (i) 200,000 (subject to adjustments for
any stock splits or dividends), or (ii) the number of shares equal to $400,000
divided by the weighted average closing price of the Buyer’s common stock on

11



--------------------------------------------------------------------------------



 



the NASDAQ exchange for thirty (30) trading days immediately preceding the date
two (2) days before the Closing Date (“Three Year Restricted Stock”). The Three
Year Restricted Stock shall not be registered and shall be subject to certain
restrictions provided for in the Securities Act, or any other securities laws.
The certificate for any Three Year Restricted Stock shall bear an appropriate
legend reflecting such restrictions. The Three Year Restricted Stock shall vest
as set forth in Section 2.10.1.
     (e) Ninety Day Restricted Stock. A number of shares of restricted common
stock of the Buyer equal to the lesser of (i) 112,000 (subject to adjustments
for any stock splits or dividends), or (ii) $224,000 divided by the weighted
average closing price of the Buyer’s common stock on the NASDAQ exchange for
thirty (30) trading days immediately preceding the date two (2) days before the
Closing Date (the “Ninety Day Restricted Stock”). The shares of Ninety Day
Restricted Stock shall not be registered and shall be subject to certain
restrictions provided for in the Securities Act, or any other securities laws,
and the certificate for such stock shall bear an appropriate legend reflecting
such restriction. The shares of Ninety Day Restricted Stock shall vest as set
forth in Section 2.10.3.
     2.2.2 Minority Purchase Price. The purchase price for the Membership
Interests to be acquired from the Minority Members (the “Minority Purchase
Price”) shall be the sum of the following:
     (a) Minority Net Working Capital. An amount equal to 17.02% of the
Company’s Net Working Capital as of June 30, 2007 (the “Minority NWC Amount”),
and
     (b) Minority Balance. $1,267,000 (the “Minority Balance Amount”). The sum
of the Majority Balance Amount and the Minority Balance Amount may be referred
to as the “Balance Amount”, and
     (c) Deferred Purchase Price. An amount equal to the lesser of (i) the sum
of the Deferred Payments calculated pursuant to Section 2.3.2(c) or (ii)
$1,920,000 (the “Deferred Purchase Price”), and
     (d) Restricted Stock. A number of shares of restricted common stock of the
Buyer equal to the lesser of (i) 426,500 (subject to adjustments for any stock
splits or dividends), or (ii) the number of shares equal to $853,000 divided by
the weighted average closing price of the Buyer’s common stock on the NASDAQ
exchange for thirty (30) trading days immediately preceding the date two
(2) days before the Closing Date (“Three Year Restricted Stock”). The shares of
Three Year Restricted Stock shall not be registered and shall be subject to
certain restrictions provided for in the Securities Act, or any other securities
laws. The certificates for stock shall bear an appropriate legend reflecting
such restrictions. The shares of Three Year Restricted Stock shall vest as set
forth in Section 2.10.1.

12



--------------------------------------------------------------------------------



 



     2.3 Payment of Purchase Price. The Purchase Price shall be paid to the
Sellers as set forth below:
     2.3.1 Payment of Majority Purchase Price. Buyer shall pay to the Majority
Members as set forth in Schedule 2.3.1, the Majority Purchase Price as follows:
     (a) Majority Closing Consideration. At the Closing the Buyer shall pay the
Majority Members as set forth in Schedule 2.3.1, an amount equal to the sum of
(i) 75% of the Estimated Majority NWC Amount, and (ii) $5,100,000 (collectively,
the “Majority Closing Consideration”). The parties agree that of such Majority
Closing Consideration, $100,000 shall be allocated to each Majority Member in
exchange for their respective Noncompetition Agreements.
     (b) Deferred Majority Net Working Capital. Within one hundred and twenty
(120) days following the Closing Date, Buyer shall submit to the Sellers a
written accounting and calculation of the Majority NWC Amount in such detail as
shall be reasonably required by Sellers. One Hundred eighty (180) days following
the Closing Date (the “Reconciliation Date”), Buyer shall pay to the Majority
Members as set forth in Schedule 2.3.1, an amount equal to the amount by which
the Majority NWC Amount exceeds 75% of the Estimated Majority NWC Amount. If 75%
of the Estimated Majority NWC Amount shall be greater than the Majority NWC
Amount, then on the Reconciliation Date each Majority Member shall pay such
excess to Buyer in their respective proportions as set forth in Schedule 2.3.1.
     2.3.2 Payment of the Minority Purchase Price. Buyer shall pay the Minority
Members, as set forth in Schedule 2.3.2, the Minority Purchase Price as follows:
     (a) Minority Closing Consideration. At the Closing, the Buyer shall pay an
amount equal to the sum of (i) 75% of the Estimated Minority NWC Amount, and
(ii) $400,000 representing a portion of the Minority Balance Amount
(collectively, the “Minority Closing Consideration”). The parties agree that
$100,000 of the Minority Closing Consideration payable to each Minority Member
shall be allocated in exchange for their respective Noncompetition Agreements.
     (b) Deferred Minority Net Working Capital. Within one hundred and twenty
(120) days following the Closing Date, Buyer shall submit to the Sellers a
written accounting and calculation of the Minority NWC Amount in such detail as
shall be reasonably required by Sellers. On the Reconciliation Date Buyer shall
pay the Minority Members in the proportions set forth in Schedule 2.3.2 an
amount equal to the amount by which the Minority NWC Amount exceeds 75% of the
Estimated Minority NWC Amount. If 75% of the Estimated Minority NWC Amount shall
be greater than the Minority NWC Amount, then each Minority Member shall pay
such excess to Buyer in their respective proportions set forth in Schedule 2.3.2
on the Reconciliation Date.

13



--------------------------------------------------------------------------------



 



     (c) Payment of Deferred Purchase Price. The Deferred Purchase Price shall
be paid in three (3) installments (each a “Deferred Payment”) on a date that is
135 days following the end of each of the first three (3) Calculation Years
(each a “Deferred Payment Date”). A “Calculation Year” shall mean the twelve
(12) month period measured from June 30, 2007 or anniversary thereof, as the
case may be. The amount of the first Deferred Payment (if any) shall be 15% of
the amount by which the EBITDA for the first Calculation Year exceeds the sum of
the Balance Amount plus the value, as determined per Section 2.2.1(c) of the
vested One Year Restricted Stock, plus the value, as determined per
Section 2.2.1(e), of the vested Ninety Day Restricted Stock. The amount of the
second Deferred Payment (if any) shall be 15% of the amount by which the
cumulative EBITDA for the first two Calculation Years exceeds the Adjusted
Balance Amount, minus the first Deferred Payment. The amount of the third
Deferred Payment (if any) shall be 15% of the amount by which the cumulative
EBITDA for the first three Calculation Years exceeds the Adjusted Balance
Amount, minus the amount of the first and second Deferred Payments. For purposes
of the Agreement, the “Adjusted Balance Amount” shall be (i) if there is a
payment to the Minority Members under Section 2.3.2(d) below, $5,500,000 plus
the amount of such payment plus the value, as determined per Section 2.2.1(c),
of the vested One Year Restricted Stock, plus the value, as determined per
Section 2.2.1(e), of the vested Ninety Day Restricted Stock, and (ii) if there
is no payment to the Minority Members under Section 2.3.2(d) below, $5,500,000,
plus the value, as determined per Section 2.2.1(e), of the vested Ninety Day
Restricted Stock, plus the value, as determined per Section 2.2.1(c), of the
vested One Year Restricted Stock. The foregoing notwithstanding, in no event
shall the sum of the Deferred Payments exceed $1,920,000.
     (d) Remaining Balance Amount. Within one hundred thirty-five (135) days
following the end of the first Calculation Year, Buyer shall pay an amount equal
to the lesser of (i) $867,000 multiplied by a fraction, the numerator of which
is the amount by which EBITDA for the first Calculation Year exceeds $5,500,000
and the denominator of which is $2,167,000, or (ii) $867,000. The Buyer shall
have no obligation to pay the remainder of the Minority Balance Amount, except
as set forth in the preceding sentence.
     2.4 Closing. The purchase and sale of all of the Membership Interests (the
“Closing”) provided for in this Agreement will take place at the offices of
Buyer’s counsel at 120 W. 12th Street, Suite 1600, Kansas City, Missouri 64105,
at 10:00 a.m. (local time) on or before August 3, 2007 or such other time and
place as the parties may agree, but not later than August 6, 2007.
     2.5 Sellers’ Deliveries at Closing. At the Closing Sellers will deliver to
Buyer, in form and content acceptable to Buyer:
     2.5.1 Employment Agreements. Employment Agreements (collectively, the
“Employment Agreements”) executed by:

14



--------------------------------------------------------------------------------



 



     (a) Mark Markowitz in the form of Exhibit 2.5.1(a) (the “Markowitz
Employment Agreement”), and
     (b) Dale Reynolds in the form of Exhibit 2.5.1(b) (the “Reynolds Employment
Agreement”),
     2.5.2 Minority Noncompetition Agreements. Noncompetition Agreements
(collectively, the “Minority Noncompetition Agreements”) executed by:
     (a) Mark Markowitz in the form of Exhibit 2.5.2(a) (the “Markowitz
Noncompetition Agreement”); and
     (b) Dale Reynolds in the form of Exhibit 2.5.2(b) (the “Reynolds
Noncompetition Agreement”).
     2.5.3 Majority Noncompetition Agreement. Noncompetition Agreements
(collectively, the “Majority Noncompetition Agreement”) executed by:
     (a) RVA Holdings and Steve Kalafer in the form of Exhibit 2.5.3(a) (the
“Kalafer Noncompetition Agreement”);
     (b) RVA Holdings and Bill Pollock in the form of Exhibit 2.5.3(b) (the
“Pollock Noncompetition Agreement”); and
     (c) Dawn Saitta in the form of Exhibit 2.5.3(c) (the “Saitta Noncompetition
Agreement”).
     2.5.4 Bill of Sale. Bill of Sale conveying all of the Membership Interests
of the Company to Buyer executed by each Majority Member and each Minority
Member.
     2.5.5 Consent of Customers. Receipt of copy of an email notifying the
following Customers of the Contemplated Transaction and joint meeting with such
Customers by Company representatives and Buyer representatives:
[***]
     2.5.6 Sellers Certificate. A certificate executed by Sellers representing
and warranting to Buyer that each of Sellers’ representations and warranties in
this Agreement was accurate in all respects as of the date of this Agreement and
is accurate in all respects as of the Closing Date as if made on the Closing
Date (giving full effect to any supplements to the Disclosure Letter that were
delivered by Seller to Buyer prior to the Closing Date in accordance with
Section 5.1.5).
     2.5.7 Resignations. A resignation, effective as of the Closing Date,
executed by each member, manager or officer of the Company, pursuant to which
such person resigns from all such positions, other than the positions of
Markowitz, Reynolds and Saitta set forth in their respective Employment
Agreements or Consulting Agreements, as the case may be.

15



--------------------------------------------------------------------------------



 



     2.5.8 Termination of 401(k) Plan. Documentation reflecting the termination
of the 40 1(k) Plan as adopted by the Company prior to the Closing Date.
     2.5.9 Saitta Consulting Agreement. The consulting agreement executed by
Saitta in the form of Exhibit 2.5.9 (the “Saitta Consulting Agreement”).
     2.5.10 Other Documents. Any other documents facilitating the transfer as
shall be deemed necessary by Buyer.
     2.6 Buyer’s Deliveries at Closing. At the Closing Buyer will deliver:
     2.6.1 Majority Closing Consideration. To the Majority Members by bank
cashier’s or certified check payable to the order of the Majority Members as set
forth in Schedule 2.3.1, or by wire transfer to account of the Majority Members
as set forth in Schedule 2.3.1, the Majority Closing Consideration;
     2.6.2 Minority Closing Consideration. To the Minority Members by bank
cashier’s or certified check payable to the order of the Minority Members as set
forth in Schedule 2.3.2, or by wire transfer to the accounts of the Minority
Members as set forth in Schedule 2.3.2, the Minority Closing Consideration;
     2.6.3 Noncompetition Agreements. To each Minority Member their respective
Minority Noncompetition Agreement and to each Majority Member each Majority
Noncompetition Agreement executed by Company and Buyer;
     2.6.4 Employment Agreements. To each Minority Member their respective
Employment Agreement executed by Company;
     2.6.5 Saitta Consulting Agreement. To Saitta, the Saitta Consulting
Agreement executed by Company; and
     2.6.6 Buyer’s Certificate. A certificate executed by Buyer to the effect
that, except as otherwise stated in such certificate, each of Buyer’s
representations and warranties in this Agreement was accurate in all respects as
of the date of this Agreement and is accurate in all respects as of the Closing
Date as if made on the Closing Date.
     2.7 Intentionally Deleted.
     2.8 Sellers Deliveries on Execution Date. Contemporaneously with the
execution and delivery of this Agreement, the Sellers will deliver to Buyer, in
form and content acceptable to Buyer:
     2.8.1 Wacker Redemption. Documentation reflecting the redemption by the
Company prior to the Closing Date of the Class B Units initially issued to
Joanne Peda Wacker (“Ms. Wacker”) and a written severance agreement and release
of claims executed by Ms. Wacker pursuant to which the Company has no ongoing
liability to Ms. Wacker past the Closing Date and Ms. Wacker releases all claims
against the Company.

16



--------------------------------------------------------------------------------



 



     2.8.2 Repayment of Loan. Evidence that the loan from the Company to
Markowitz in the original principal amount of $70,000 has been paid in full.
     2.8.3 Insurance Documentation. Certificate of Insurance and/or endorsement
issued by the applicable insurance companies (not the agent) indicating that all
employees of Company are covered as of the Closing Date, and have been covered
since the inception of Company by (i) the CIGNA group health insurance plan,
(ii) the Guardian Group Dental Plan and (iii) the disability income plan.
Further, a Certificate of Insurance and/or endorsement (iv) issued by Chubb
Insurance reflecting general liability coverage and E&O coverage for Company and
its line of business from the date of the Company’s inception to the Closing
Date, and (v) issued by the Hartford reflecting worker’s compensation insurance
coverage in each jurisdiction in which the Company maintains employees or
contractors during all times such employees were retained in the applicable
jurisdictions.
     2.8.4 Incentive Compensation. Evidence that all employee bonuses and/or
incentive compensation earned or accrued through July 1, 2007 have been paid in
full prior to the Closing Date.
     2.9 Calculation of EBITDA and Net Working Capital.
     2.9.1 Net Working Capital. Prior to the Closing the Buyer and Sellers shall
estimate the Company’s Net Working Capital as of June 30, 2007 (the “Estimated
Net Working Capital”) in the manner as set forth in Schedule 2.9.1. (The
“Estimated Majority NWC Amount” shall be 82.98% of the Estimated Net Working
Capital and the “Estimated Minority NWC Amount” shall be 17.02% of the Estimated
Net Working Capital.)
     2.9.2 EBITDA. Within ninety (90) days of the end of each of the first three
(3) Calculation Years, the Company shall calculate the Company’s EBITDA for such
Calculation Year and provide Buyer and the Minority Members an accounting of
such calculation.
     2.9.3 Dispute. If the Sellers do not object in writing to such calculation
of Net Working Capital or EBITDA (as the case may be) within thirty (30) days of
receipt of such calculation (“Objection Period”), such calculation shall be
deemed conclusive and binding upon all parties. If any Seller objects in writing
to such calculation during Objection Period, such objection shall identify with
specificity the basis for such objection.
     Within thirty (30) days following receipt of any such objection, the Buyer
and Sellers shall attempt to resolve such dispute. If the Buyer and Sellers are
unable to resolve such dispute during such thirty (30) day period, the matter
shall be resolved by a national accounting firm not currently the auditor of
Buyer or any Sellers (the “Accounting Firm”). Buyer and Sellers shall each have
an opportunity to make statements to the Accounting Firm explaining their
position with respect to the calculation. The Accounting Firm shall promptly and
diligently perform their own calculation of the relevant Net Working Capital or
EBITDA, as the case may be, and

17



--------------------------------------------------------------------------------



 



submit such calculation to both parties in writing. Such calculation shall be
binding upon all parties. The Buyer and Sellers shall split evenly the cost and
expenses of the Accounting Firm.
     In the event there is a dispute regarding the calculation of the Net
Working Capital or EBITDA, any payment relating to such calculation shall be
delayed until the later of (i) the date such payment is due under this
Agreement, or (ii) ten (10) days following the determination of the relevant
amount by agreement or the Accounting Firm, as the case may be.
     2.10 Vesting of Restricted Stock.
     2.10.1 Three Year Restricted Stock. The Three Year Restricted Stock shall
vest in the Minority Members and RVA Holdings over a three (3) year period from
the Closing Date, with the number of shares vesting at the end of each
Calculation Year equal to the total number of shares allocated to RVA Holdings
and the Minority Members, respectively, multiplied by a fraction, the numerator
of which is the amount of the Deferred Payment made which is attributable to
such Calculation Year and the denominator of which is $1,920,000. Stock
Certificates representing the vested shares of Three Year Restricted Stock shall
be delivered on the applicable Deferred Payment Date to the Minority Members in
accordance with the allocation set forth in Schedule 2.3.2 and RVA Holdings as
applicable. Certificates shall be rounded to the nearest full share. Three Year
Restricted Stock which does not vest as provided above shall be forfeited and
neither the Minority Members nor RVA Holdings shall have further rights with
respect thereto.
     2.10.2 One Year Restricted Stock. The One Year Restricted Stock shall vest
in RVA Holdings at the end of the first Calculation Year following the Closing
Date. The number of shares of One Year Restricted Stock that vest shall be equal
to the total number of shares of One Year Restricted Stock multiplied by a
fraction, the denominator of which will be $16,000,000 and the numerator of
which will be the gross revenue of the Company earned during the first
Calculation Year attributable exclusively to customer contracts existing on
June 30, 2007. Stock certificates representing the vested shares of One Year
Restricted Stock shall be issued within ninety (90) days of the end of the
applicable Calculation Year and shall be delivered to RVA Holdings. One Year
Restricted Stock Certificates shall be rounded to the nearest full share. One
Year Restricted Stock which does not vest as provided above shall be forfeited
and RVA Holdings shall have no further rights with respect thereto.
     2.10.3 Ninety Day Restricted Stock. The Ninety Day Restricted Stock shall
vest in Saitta following Saitta’s discharge of all obligations under the Saitta
Consulting Agreement. A stock certificate representing the vested shares of
Ninety Day Restricted Stock shall be issued within fifteen (15) days of the end
of the ninety (90) day period contemplated in the Saitta Consulting Agreement
and shall be delivered to Saitta. Ninety Day Restricted Stock which does not
vest as provided above shall be forfeited and Saitta shall have no further
rights with respect thereto.

18



--------------------------------------------------------------------------------



 



3. REPRESENTATIONS AND WARRANTIES OF SELLERS. Each of the Sellers and the
Company jointly and severally represent and warrant to Buyer as follows:
     3.1 Organization and Good Standing.
     3.1.1 Name, Address, Capitalization. Part 3.1 of the Disclosure Letter
contains a complete and accurate list of the Company’s name, jurisdiction of
formation, other jurisdictions in which it is authorized to do business, and its
capitalization (including the identity of each member and a description of the
membership interests held by each). The Company is a limited liability company
duly organized, validly existing, and in good standing under the laws of its
jurisdiction of formation, with full power and authority to conduct its business
as it is now being conducted, to own or use the properties and assets that it
purports to own or use, and to perform all its obligations under Applicable
Contracts. The Company is duly qualified to do business as a foreign limited
liability company and is in good standing under the laws of Texas and any other
state or jurisdiction in which either the ownership or use of the properties
owned or used by it, or the nature of the activities conducted by it, requires
such qualification.
     3.1.2 Organizational Documents. Sellers have delivered to Buyer copies of
the Organizational Documents of the Company as currently in effect.
     3.1.3 Subsidiaries. The Company has no Subsidiaries and owns no equity
securities of any other Person.
     3.1.4 Operation. Although the Company was formed by filing a Certificate of
Formation on July 18, 2003, the Company did not conduct any business or take any
actions until November, 2005.
     3.2 Authority; No Conflict.
     3.2.1 Authority. This Agreement constitutes the legal, valid, and binding
obligation of each Seller, enforceable against each Seller in accordance with
its terms. Upon the execution and delivery by each Seller of the documents set
forth in Section 2.5 (collectively, the “Sellers’ Closing Documents”), the
Sellers’ Closing Documents will constitute the legal, valid, and binding
obligation of each Seller which is a party to such Sellers’ Closing Document,
enforceable against each Seller which is a party to such Sellers’ Closing
Document in accordance with their respective terms. Each Seller has the absolute
and unrestricted right, power, authority, and capacity to execute and deliver
this Agreement and the Sellers’ Closing Documents to which it is a party, and to
perform its obligations under this Agreement and the relevant Sellers’ Closing
Documents. Furthermore, each Seller hereby represents that any and all
conditions or consents required by the terms of the Organizational Documents of
the Company in connection with the sale and transfer of the Acquired Membership
Interests and all Contemplated Transactions have been satisfied and/or obtained,
and in the event such conditions or consents have not been satisfied and/or
obtained, such conditions and consents are hereby waived by each Seller.

19



--------------------------------------------------------------------------------



 



     3.2.2 Conflicts. Except as set forth in Part 3.2.2 of the Disclosure
Letter, neither the execution and delivery of this Agreement nor the
consummation or performance of any of the Contemplated Transactions will,
directly or indirectly (with or without notice or lapse of time):
     (a) contravene, conflict with, or result in a violation of (i) any
provision of the Organizational Documents of the Company, or (ii) any resolution
adopted by the members or managers of the Company;
     (b) contravene, conflict with, or result in a violation of, or give any
Governmental Body or other Person the right to challenge any of the Contemplated
Transactions or to exercise any remedy or obtain any relief under, any Legal
Requirement or any Order to which Company or any Seller, or any of the assets
owned or used by the Company, may be subject;
     (c) contravene, conflict with, or result in a violation of any of the terms
or requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate, or modify, any Governmental Authorization that is
held by the Company or that otherwise relates to the business of, or any of the
assets owned or used by, the Company;
     (d) cause Buyer or the Company to become subject to, or to become liable
for the payment of, any Tax;
     (e) cause any of the assets owned by the Company to be reassessed or
revalued by any taxing authority or other Governmental Body;
     (f) contravene, conflict with, or result in a violation or breach of any
provision of, or give any Person the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate, or modify, any Applicable Contract; or
     (g) result in the imposition or creation of any Encumbrance upon or with
respect to any of the assets owned or used by the Company.
     3.2.3 No Notice. Except as set forth in Part 3.2.3 of the Disclosure Letter
and Section 2.5.5, neither Sellers nor the Company is or will be required to
give any notice to or obtain any Consent from any Person in connection with the
execution and delivery of this Agreement or the consummation or performance of
any of the Contemplated Transactions.
     3.3 Capitalization. The Sellers are and will be on the Closing Date, the
record and beneficial owners and holders of all membership interests in the
Company (both Class A Membership Interests and Class B Membership Interests as
set forth in Section 2.1), free and clear of all Encumbrances and all such
equity interests are fully paid and nonassessable. There are no Contracts
relating to the issuance, sale, or transfer of any equity securities or other
securities of the Company. None of the outstanding equity securities or other
securities of the Company was issued in violation of the Securities Act or any
other Legal Requirement. The

20



--------------------------------------------------------------------------------



 



Company does not own, and has no Contract to acquire, any equity securities or
other securities of any Person or any direct or indirect equity or ownership
interest in any other business.
     3.4 Financial Statements. Sellers have delivered to Buyer: (i) unaudited
balance sheets of the Company as at December 31, 2006, and the related unaudited
statements of income, changes in equity and cash flow for the fiscal year then
ended, and (ii) an unaudited balance sheet of Company as at June 30, 2007 (the
“Balance Sheet”) and the related unaudited statements of income, changes in
equity, and cash flow for the six months then ended. With the exception of the
accrual for prepaid revenues which have been presented on a straight line basis,
such financial statements are prepared in accordance with GAAP, and fairly
present the financial condition and the results of operations, changes in
equity, and cash flow of the Company as at the respective dates of and for the
periods referred to in such financial statements, subject, in the case of
interim financial statements, to normal recurring year-end adjustments (the
effect of which will not, individually or in the aggregate, be materially
adverse) and the absence of notes (that, if presented, would not differ
materially from those included in the prior full year financial statements). The
financial statements referred to in this Section 3.4 (the “Financial
Statements”) reflect the consistent application of such accounting principles
throughout the periods involved. No financial statements of any Person other
than the Company are required to be included in the consolidated financial
statements of the Company in order to fairly and clearly reflect the financial
condition of the Company.
     3.5 Books and Records. The books of account, minute books, equity transfer
books, and other records of the Company, all of which have been made available
to Buyer, are complete and correct and have been maintained in accordance with
sound business practices, including the maintenance of an adequate system of
internal controls. At the Closing, all of the books and records of the Company
will be in the possession of the Company.
     3.6 Title to Properties; Encumbrances. Part 3.6 of the Disclosure Letter
contains a complete and accurate list of all tangible assets of the Company,
including without limitation, all equipment, furniture, fixtures, real property,
leaseholds, or other interests therein. All assets of the Company are free and
clear of all Encumbrances and are not, in the case of real property, subject to
any rights of way, building use restrictions, exceptions, variances,
reservations, or limitations of any nature except, with respect to all such
properties and assets, (i) mortgages or security interests as set forth in
Part 3.6 of the Disclosure Letter, securing specified liabilities or
obligations, with respect to which no default (or event that, with notice or
lapse of time or both, would constitute a default) exists and (ii) liens for
current taxes not yet due.
     3.7 Condition and Sufficiency of Assets. The equipment of the Company is in
good operating condition and repair, and is adequate for the uses to which it is
being put, and none of such equipment is in need of maintenance or repairs
except for ordinary, routine maintenance and repairs that are not material in
nature or cost. The assets of the Company are sufficient for the continued
conduct by the Company of its business after the Closing in substantially the
same manner as such business was conducted by Company prior to the Closing.
     3.8 Accounts Receivable. All accounts receivable of the Company
(collectively, the “Accounts Receivable”) represent or will represent valid
obligations arising from sales actually made or services actually performed in
the Ordinary Course of Business. Unless paid prior to the Closing Date, the
Accounts Receivable are or will be as of the Closing Date current and

21



--------------------------------------------------------------------------------



 



collectible net of the respective reserves shown on the Balance Sheet or on the
accounting records of the Company as of the Closing Date (which reserves are
adequate and calculated consistent with past practice). Subject to such
reserves, each of the Accounts Receivable either has been or will be collected
in full, without any set-off, within one hundred twenty (120) days after the day
on which it first becomes due and payable. There is no contest, claim, or right
of set-off, other than returns in the Ordinary Course of Business, under any
Contract with any obligor of an Accounts Receivable relating to the amount or
validity of such Accounts Receivable. Part 3.8 of the Disclosure Letter contains
a complete and accurate list of all Accounts Receivable as of the date of the
Balance Sheet, which list sets forth the aging of such Accounts Receivable.
     3.9 Inventory. Intentionally Omitted.
     3.10 No Undisclosed Liabilities. Except as set forth in Part 3.10 of the
Disclosure Letter, the Company has no liabilities or obligations of any nature
(whether known or unknown and whether absolute, accrued, contingent, or
otherwise) except as clearly disclosed in the Financial Statements.
     3.11 Taxes.
     3.11.1 Filings. The Company has filed or caused to be filed (on a timely
basis since December 31, 2004) all Tax Returns that are or were required to be
filed by or with respect to the Company, pursuant to applicable Legal
Requirements. Sellers have delivered to Buyer copies of, and Part 3.11.1 of the
Disclosure Letter contains a complete and accurate list of, all such Tax Returns
filed since December 31, 2004. The Company has paid, or made provision for the
payment of, all Taxes that have or may have become due pursuant to those Tax
Returns or otherwise, or pursuant to any assessment received by Sellers or
Company.
     3.11.2 Audits. No Tax Returns listed in Part 3.11.1 of the Disclosure
Letter are being or have been audited. In addition to the Tax Returns listed in
Part 3.11.1 of the Disclosure Letter, no other Tax Returns are being audited.
There have been no adjustments to the United States federal and state income Tax
Returns filed by the Company or any group including the Company for all taxable
years since the inception of the Company. Neither Sellers nor Company has given
or been requested to give waivers or extensions (or is or would be subject to a
waiver or extension given by any other Person) of any statute of limitations
relating to the payment of Taxes of Company or for which Company may be liable.
     3.11.3 Tax Reserves. There exists no proposed tax assessment against
Company. All Taxes that Company is or was required by Legal Requirements to
withhold or collect have been duly withheld or collected and, to the extent
required, have been paid to the proper Governmental Body or other Person.
     3.11.4 Accuracy. All Tax Returns filed by Company are true, correct, and
complete. No Tax Returns have been filed with Company and any other entity on a
consolidated basis and Company has not had and/or does not currently have any

22



--------------------------------------------------------------------------------



 



relationship with another entity which would allow or require filing Tax Returns
on a consolidated basis.
     3.12 No Material Adverse Change. Since the date of the Balance Sheet, there
has not been any material adverse change in the business, operations,
properties, prospects, assets, or condition of Company, and no event, has
occurred or circumstance exists that may result in such a material adverse
change, other than events expressly contemplated by this Agreement.
     3.13 ERISA Representations and Warranties.
     3.13.1 List of Plans. Part 3.13 of the Disclosure Letter contains a true
and complete list of each:
     (a) Profit-sharing, stock bonus, pension, savings or retirement plan or any
employee pension benefit plan within the meaning of ERISA §3(2);
     (b) Bonus, deferred compensation, stock purchase, stock option, severance
pay or incentive pay plan;
     (c) Hospitalization, medical, retiree medical, dental, life , disability,
death benefit, supplemental unemployment benefit, vacation, sick pay, parenting,
child care, or employee welfare benefit plan within the meaning of ERISA §3(1);
     (d) Cafeteria or Section 125 plan, fringe benefit plan including but not
limited to automobiles, sabbaticals, clubs or any item considered a fringe
benefit plan within the meaning of IRC §32;
     (e) Funding arrangement for any such plan, including but not limited to a
voluntary employee benefits association (“VEBA”) within the meaning of IRC
§501(c)(9);
     (f) Any Multi-Employer Plan to which the Company or any Affiliate is
contributing or has ever contributed.
maintained by, sponsored by, contributed to or required to be contributed to
(through a collective bargaining agreement or otherwise) by the Company or an
Affiliate for the benefit of any director, officer, employee or terminated
employee of the Company or an Affiliate. Part 3.13 of the Disclosure Letter
indicates which of the above plans constitutes an employee benefit plan within
the meaning of ERISA §3(3), which plans are subject to Title IV of ERISA and
which plans are Multi-Employer Plans.
     3.13.2 Copies of Plans. With respect to each plan listed on Part 3.13 of
the Disclosure Letter, the Company has delivered a true and complete copy of
each of the following documents (to the extent applicable):
     (a) All plan documents or agreements under which the plan is established,
including all amendments;

23



--------------------------------------------------------------------------------



 



     (b) Most recent summary plan description, including all material
modifications;
     (c) Three (3) most recent annual reports and actuarial reports (if required
under ERISA or IRC §6039D);
     (d) Most recent report prepared in accordance with Statement of Financial
Accounting Standards No. 87, Employer’s Accounting for Pensions;
     (e) Most recent actuarial report prepared in accordance with Statement of
Financial Accounting Standards No. 106, Employer’s Accounting for Non-Pension
Postretirement Benefits;
     (f) Insurance contracts and administrative service contracts;
     (g) Trust instruments or instruments under which other funding arrangements
are established;
     (h) Most recent determination letter received from the Internal Revenue
Service intended to qualify under IRC § 40 1(a);
     (i) Written communications to all employees or former employees who may be
affected by this transaction regarding its effect on any plan;
     (j) With respect to any plan that is not in writing, a written summary of
its material terms.
     (k) With respect to any plan subject to Title IV of ERISA, a copy of the
form PBGC- 1 filed for each of the three (3) most recent years.
     3.13.3 Title IV Plans. With respect to each plan that is subject to Title
IV of ERISA:
     (a) No material liability (other than premiums due the PBGC under Title IV
of ERISA has been incurred by the Company or any Affiliate that has not been
satisfied in full;
     (b) To the knowledge of the Company, no condition exists that presents a
material risk to the Company or any Affiliate of incurring a material liability
under Title IV or ERISA;
     (c) The PBGC has not instituted proceedings to terminate such plan, and to
the knowledge of the Company, no condition exists that presents a material risk
that such proceedings will be instituted or that would constitute grounds for
appointing a trustee or receiver to administer any such plan;
     (d) Neither the Company nor any Affiliate has filed a Notice of Intent with
the PBGC to terminate any such plan or adopted an amendment to treat any such
plan as terminated;

24



--------------------------------------------------------------------------------



 



     (e) All required premium payments to the PBGC have been paid when No
reportable event, as defined in ERISA §4043, has occurred; Such plan does not
meet the conditions of ERISA §4043(b)(1);
     (f) All costs have been provided for on the basis of consistent methods in
accordance with sound actuarial assumptions and practices; Part 3.13 of the
Disclosure Letter includes for each such plan, as of its last valuation date,
the amount by which its assets exceeded (or were less than) its benefit
liabilities (within the meaning of ERISA §400 1); since the last valuation date,
there has been no amendment or change to the plan that would increase the amount
of benefits thereunder; and to the best knowledge of Company, there has been no
event or occurrence that would cause the excess of assets over benefit
liabilities as listed on Part 3.13 of the Disclosure Letter to be reduced or the
amount by which benefit liabilities exceed assets as listed on Part 3.13 of the
Disclosure Letter to be increased.
     3.13.4 Multi-Employer Plans. With respect to each plan that is a
Multi-Employer Plan:
     (a) Neither the Company nor any Affiliate has completely or partially
withdrawn from any such plan (within the meaning of Subtitle E of Title IV of
ERISA) in a withdrawal with respect to which there is any outstanding liability
as of the date hereof;
     (b) Neither the Company nor any Affiliate has received any notice of any
claim or demand for withdrawal liability or partial withdrawal liability;
     (c) Neither the Company nor any Affiliate has failed to make any required
contributions;
     (d) No such plan is a party to any pending merger or asset or liability
transfer;
     (e) Neither the Company nor any Affiliate has any (or will have by reason
of the transactions contemplated hereby) withdrawal liability by reason of a
sale of assets pursuant to ERISA §4204;
     (f) No notice has been received any such Multi-Employer Plan that it is
reorganization or insolvency pursuant to ERISA §424 1 or §4245 or that it
intends to terminate or has terminated within the meaning of §§4041A or 4042 of
ERISA;
     (g) Part 3.13 of the Disclosure Letter contains as of the last valuation
date, the amount of potential withdrawal liability of the Company and all
Affiliates calculated according to the information made available pursuant to
ERISA §4221(e), and identifies the specific obligor; to the best of the
Company’s knowledge, nothing has occurred or is expected to occur which would
materially increase the amount of the total potential withdrawal liability of a
specified

25



--------------------------------------------------------------------------------



 



obligor for any such plan over the amount shown on Part 3.13 of the Disclosure
Letter.
     3.13.5 Funding. The funding method used in connection with each plan which
is subject to the minimum funding requirements of ERISA or IRC §412 is
acceptable and the actuarial assumptions used in connection with funding each
such plan are reasonable. No such plan has incurred any accumulated funding
deficiency within the meaning of ERISA §302 and IRC §4 12, whether or not
waived, as of the last day of the most recent plan year of such plan prior to
the Closing Date. No such plan has failed to make a required installment under
IRC §412(m) by its due date which has not been paid by the Closing Date and with
respect to which any material liability in the form or excise tax or other
penalty currently exists.
     3.13.6 Contributions. All contributions with respect to any plan listed on
Part 3.13 of the Disclosure Letter due prior to the Closing Date or based on
compensation earned or services provided prior to the Closing Date have been
made or will be made prior to the Closing Date.
     3.13.7 Disclosure. All required governmental reports and filings have been
timely submitted. All participant disclosures as required under ERISA or the IRC
have been timely and appropriately distributed. Neither the Company nor any
Affiliate has received any notice of an incomplete or outstanding disclosure
obligation.
     3.13.8 Prohibited Transactions. No prohibited transaction within the
meaning of ERISA §406 or IRC §4975 has occurred (or will occur prior to the
Closing Date) with respect to any plan listed on Part 3.13 of the Disclosure
Letter which has not been corrected and with respect to which any outstanding
liability to any participant or any excise tax or liability exists or will exist
as of the Closing Date.
     3.13.9 Fiduciary Liability. To the best knowledge of the Company, with
respect to any plan listed on Part 3.13 of the Disclosure Letter, no breach of a
fiduciary duty under ERISA §404 or §405 has occurred which could subject the
Company or any Affiliate to any material liability as a result of such breach as
of the Closing Date, and no violation of ERISA §510 has occurred.
     3.13.10 Plan Participation and Eligibility. The Company and its Affiliates
have properly adopted or contributed to each plan listed on Part 3.13 of the
Disclosure Letter for the benefit of its employees.
     3.13.11 COBRA. Each plan listed on Part 3.13 of the Disclosure Letter which
is a group health plan within the meaning of IRC §5000(b)(1) is in compliance
with the continuation of health care coverage requirements contained in IRC
§4980B and ERISA §601 et seq. A list of participants or beneficiaries who have
elected continuation coverage in accordance with such laws is provided on
Part 3.13 of the Disclosure Letter.
     3.13.12 Qualified Plans. Each plan listed on Part 3.13 of the Disclosure
Letter which is intended to be qualified under IRC §401(a) has received a
favorable determination letter from the Internal Revenue Service with respect to
such qualification,

26



--------------------------------------------------------------------------------



 



or a determination letter request is pending and the Company agrees to take any
necessary action, including amendment of the plan, in order to obtain a
favorable determination letter. To the best knowledge of the Company, nothing
has occurred or, in connection with the transactions contemplated by this
Agreement, will occur which would adversely affect the qualified status of the
plan and its related trust.
     3.13.13 Retiree Benefits. No plan listed on Part 3.13 of the Disclosure
Letter provides benefits, including but not limited to death or medical benefits
with respect to current or former employees of the Company or any Affiliate
beyond their retirement or other termination of service other than coverage
mandated by applicable law or death benefits or retirement benefits under any
employee pension benefit plan within the meaning of ERISA § 3(2).
     3.13.14 HIPAA. Each plan listed on Part 3.13 of the Disclosure Letter which
is a group health plan within the meaning of IRC §5000(b)(1) and ERISA §706(a)
is in compliance with the requirements contained in IRC Chapter 100, §§9801 et
seq. and ERISA Title IV, Part 7, §§701 et seq., and has complied with the
transitional certification rules in §101(g)(2)(B) and §401(c)(2)(B) of P.L.
104-191, the Health Insurance Portability and Accountability Act of 1996. The
Company has no liability for any excise tax under IRC §4980D.
     3.13.15 Cafeteria Plans. Each plan listed on Part 3.13 of the Disclosure
Letter which is intended to constitute a “cafeteria plan” as defined in IRC §
125(d) has been established and administered in compliance with all requirements
of IRC § 125.
     3.13.16 Amendments and New Plans. Neither the Company nor any Affiliate
shall adopt any new employee plan, benefit, arrangement or program prior to the
Closing Date, nor amend any existing such plan, benefit, arrangement or program
prior to the Closing Date except as is necessary to bring it into compliance
with applicable law or except as required in order to terminate the 401(k) plan
immediately prior to the Closing Date.
     3.13.17 Definitions. As used within this Section, the following terms have
the meanings described below:
     (a) “ERISA” means the Employee Retirement Security Act of 1974, as amended
or any successor statute.
     (b) “IRC” means the Internal Revenue Code of 1986, as amended, or any
successor statute.
     (c) “PBGC” means the Pension Benefit Guaranty Corporation.
     (d) “Affiliate” means any entity, whether incorporated or unincorporated,
which is required to be aggregated with the Company in accordance with IRC
§414(b),(c) or (m), or which, together with the Company, would be considered a
“single employer” within the meaning of ERISA §4001.

27



--------------------------------------------------------------------------------



 



     (e) “Multi-Employer Plan” means a meaning described in ERISA §3(37).
     3.14 Compliance with Legal Requirements; Governmental Authorizations.
     3.14.1 Compliance. Except as set forth in Part 3.14.1 of the Disclosure
Letter:
     (a) Company is, and at all times since December 31, 2003 has been, in
material compliance with each Legal Requirement that is or was applicable to it
or to the conduct or operation of its business or the ownership or use of any of
its assets;
     (b) no event has occurred or circumstance exists that (with or without
notice or lapse of time) (i) may constitute or result in a violation by Company
of, or a failure on the part of Company to comply with, any Legal Requirement,
or (ii) may give rise to any obligation on the part of Company to undertake, or
to bear all or any portion of the cost of, any remedial action of any nature;
and
     (c) Company has not received, at any time since December 31, 2003, any
notice or other communication (whether oral or written) from any Governmental
Body or any other Person regarding (i) any actual, alleged, possible, or
potential violation of, or failure to comply with, any Legal Requirement, or
(ii) any actual, alleged, possible, or potential obligation on the part of
Company to undertake, or to bear all or any portion of the cost of, any remedial
action of any nature.
     3.14.2 List of Authorizations. Part 3.14.2 of the Disclosure Letter
contains a complete and accurate list of each Governmental Authorization that is
held by the Company, or that otherwise relates to the business of, or to any of
the assets owned or used by, Company. Each Governmental Authorization so listed
is valid and in full force and effect. Except as set forth in Part 3.14.2 of the
Disclosure Letter:
     (a) Company is, and at all times since December 31, 2003 has been, in full
compliance with all of the terms and requirements of each Governmental
Authorization applicable to them which is identified or required to be
identified in Part 3.14.2 of the Disclosure Letter;
     (b) no event has occurred or circumstance exists that may (with or without
notice or lapse of time) (i) constitute or result directly or indirectly in a
violation of or a failure to comply with any term or requirement of any
Governmental Authorization listed or required to be listed in Part 3.14.2 of the
Disclosure Letter, or (ii) result directly or indirectly in the revocation,
withdrawal, suspension, cancellation, or termination of, or any modification to,
any Governmental Authorization listed or required to be listed in Part 3.14.2 of
the Disclosure Letter;
     (c) Company has not received, at any time since December 31, 2003, any
notice or other communication (whether oral or written) from any Governmental
Body or any other Person regarding (i) any actual, alleged,

28



--------------------------------------------------------------------------------



 



possible, or potential violation of or failure to comply with any term or
requirement of any Governmental Authorization listed or required to be listed in
Part 3.14.2 of the Disclosure Letter, or (ii) any actual, proposed, possible, or
potential revocation, withdrawal, suspension, cancellation, termination of, or
modification to any Governmental Authorization listed or required to be listed
in Part 3.14.2 of the Disclosure Letter; and
     (d) all applications required to have been filed for the renewal of the
Governmental Authorizations listed or required to be listed in Part 3.14.2 of
the Disclosure Letter have been duly filed on a timely basis with the
appropriate Governmental Bodies, and all other filings required to have been
made with respect to such Governmental Authorizations have been duly made on a
timely basis with the appropriate Governmental Bodies.
     3.14.3 All Authorizations Necessary. The Governmental Authorizations listed
in Part 3.14.2 of the Disclosure Letter as held by Company collectively
constitute all of the Governmental Authorizations necessary to permit the
Company to lawfully conduct and operate its business in the manner that it has
conducted its business prior to the Closing, and to permit the Company to own
and use its assets in the manner in which it currently owns and uses such assets
and which it previously owned and used such assets.
     3.15 Legal Proceedings; Orders.
     3.15.1 Proceedings. Except as set forth in Part 3.15.1 of the Disclosure
Letter, there is no pending Proceeding:
     (a) that has been commenced by or against any Seller or Company or that
otherwise relates to or may affect the business of, or any of the assets owned
or used by, Company; or
     (b) that challenges, or that may have the effect of preventing, delaying,
making illegal, or otherwise interfering with, any of the Contemplated
Transactions.
     To the Knowledge of Sellers and Company, (i) no such Proceeding has been
Threatened, and (ii) no event has occurred or circumstance exists that may give
rise to or serve as a basis for the commencement of any such Proceeding. Sellers
have delivered to Buyer copies of all pleadings, correspondence, and other
documents relating to each Proceeding listed in Part 3.15.1 of the Disclosure
Letter. The Proceedings listed in Part 3.15.1 of the Disclosure Letter will not
have a material adverse effect on the business, operations, assets, condition,
or prospects of Company.
     3.15.2 Orders. Except as set forth in Part 3.15.2 of the Disclosure Letter:
     (a) there is no Order to which the Company or any of the assets owned or
used by the Company, is subject;
     (b) Sellers are not subject to any Order that relates to the business of,
or any of the assets owned or used by, the Company; and

29



--------------------------------------------------------------------------------



 



     (c) no officer, director, agent, or employee of the Company is subject to
any Order that prohibits such officer, director, member, manager, agent, or
employee from engaging in or continuing any conduct, activity, or practice
relating to the business they currently conduct for the Company.
     3.15.3 Compliance. Except as set forth in Part 3.15.3 of the Disclosure
Letter:
     (a) the Company is, and at all times since December 31, 2003 has been, in
full compliance with all of the terms and requirements of each Order to which
it, or any of the assets owned or used by it, is or has been subject;
     (b) to the Knowledge of Sellers and Company, no event has occurred or
circumstance exists that may constitute or result in (with or without notice or
lapse of time) a violation of or failure to comply with any term or requirement
of any Order to which the Company or any of the assets owned or used by the
Company, is subject; and
     (c) Company has not received, at any time since December 31, 2003, any
notice or other communication (whether oral or written) from any Governmental
Body or any other Person regarding any actual, alleged, possible, or potential
violation of, or failure to comply with, any term or requirement of any Order to
which the Company or any of the assets owned or used by the Company, is or has
been subject.
     3.16 Absence of Certain Changes and Events. Except as set forth in
Part 3.16 of the Disclosure Letter, since the date of the Balance Sheet, the
Company has conducted its business only in the Ordinary Course of Business and
there has not been any:
     3.16.1 Capital. Change in Company’s ownership or capital structure, and
other than as contemplated by this Agreement, no rights have been granted to any
person to acquire equity or any security convertible into equity of the Company;
     3.16.2 Organizational Documents. Amendment to the Organizational Documents
of Company;
     3.16.3 Compensation. Payment or increase by Company of any bonuses,
salaries, or other compensation to any member, manager, director, officer, or
(except in the Ordinary Course of Business) employee or entry into any
employment, severance, or similar Contract with any director, officer, member,
manager or employee;
     3.16.4 Benefits. Adoption of, or increase in the payments to or benefits
under, any profit sharing, bonus, deferred compensation, savings, insurance,
pension, retirement, or other employee benefit plan for or with any employees of
Company which have not been approved in writing by Buyer;
     3.16.5 Damage. Damage to or destruction or loss of any of the Company’s
assets (whether or not covered by insurance) materially and adversely affecting
the properties, assets, business, financial condition, or prospects of the
Company, taken as a whole;

30



--------------------------------------------------------------------------------



 



     3.16.6 Contracts. Entry into, termination of, or receipt of notice of
termination of (i) any license, third party payor, Management Agreement, credit,
or similar agreement, or (ii) any Contract or transaction involving a total
remaining commitment by or to Company of at least $25,000;
     3.16.7 Disposition of Assets. Sale (other than sales of inventory in the
Ordinary Course of Business), lease, or other disposition of any asset or
property of Company or mortgage, pledge, or imposition of any lien or other
encumbrance on any of the Company’s assets, including the sale, lease, or other
disposition of any of the Intellectual Property Rights;
     3.16.8 Cancellation of Rights. Cancellation or waiver of any claims or
rights with a value to Company in excess of $25,000;
     3.16.9 Accounting methods. Material change in the accounting methods used
by Company;
     3.16.10 Agreements. Agreement, whether oral or written, by Company to do
any of the foregoing; or
     3.16.11 Loans. Loans to the Company or other extensions of credit to
Company or granting of any security interest or lien with respect to any assets
of the Company.
     3.17 Contracts; No Defaults.
     3.17.1 List of Contracts. Part 3.17.1 of the Disclosure Letter contains a
complete and accurate list, and Sellers have delivered to Buyer true and
complete copies, of:
     (a) each Applicable Contract that involves performance of services or
delivery of goods or materials by Company of an amount or value in excess of
$25,000;
     (b) each Applicable Contract that involves performance of services or
delivery of goods or materials to Company of an amount or value in excess of
$25,000, including the Management Agreement;
     (c) each Applicable Contract that was not entered into in the Ordinary
Course of Business and that involves expenditures or receipts of Company in
excess of $25,000;
     (d) each lease, rental or occupancy agreement, license, installment and
conditional sale agreement, and other Applicable Contract affecting the
ownership of, leasing of, title to, use of, or any leasehold or other interest
in, any real or personal property of Company (except personal property leases
and installment and conditional sales agreements having a value per item or
aggregate payments of less than $25,000 and with terms of less than one year);

31



--------------------------------------------------------------------------------



 



     (e) each licensing agreement or other Applicable Contract with respect to
patents, trademarks, copyrights, or other intellectual property, including
agreements with current or former employees, consultants, or contractors of
Company regarding the appropriation or the non-disclosure of any of the
Intellectual Property Rights;
     (f) each collective bargaining agreement and other Applicable Contract to
or with any labor union or other employee representative of a group of employees
of Company;
     (g) each joint venture, partnership, and other Applicable Contract (however
named) involving a sharing of profits, losses, costs, or liabilities by Company
with any other Person;
     (h) each Applicable Contract containing covenants that in any way purport
to restrict the business activity of Company or any affiliate of Company or
limit the freedom of Company or any affiliate of Company to engage in any line
of business or to compete with any Person;
     (i) each Applicable Contract providing for payments to or by any Person
based on sales, purchases, or profits, other than direct payments for goods;
     (j) each power of attorney that is currently effective and outstanding with
respect to Company;
     (k) each Applicable Contract entered into that contains or provides for an
express undertaking by Company to be responsible for consequential damages;
     (l) each Applicable Contract for capital expenditures in excess of $25,000;
     (m) each written warranty, guaranty, and or other similar undertaking with
respect to contractual performance extended by Company other than in the
Ordinary Course of Business;
     (n) each Applicable Contract pursuant to which the Company has been
extended credit in an amount in excess of $25,000 in the aggregate from any
Person, including without limitation all promissory notes, loan agreements,
mortgages, deeds of trust, security agreements, guarantees or equipment leases;
and
     (o) each amendment, supplement, and modification (whether oral or written)
in respect of any of the foregoing.
     Part 3.17.1 of the Disclosure Letter sets forth reasonably complete details
concerning such Contracts, including the parties to the Contracts, the amount of
the remaining commitment of the Company under the Contracts, and the office of
the Company where details relating to the Contracts are located.

32



--------------------------------------------------------------------------------



 



     3.17.2 No Rights of Sellers or Restrictions. Except as set forth in
Part 3.17.2 of the Disclosure Letter:
     (a) No Seller (and Related Persons of any Seller) has any rights under, nor
may acquire any rights under, any Contract that relates to the business of, or
any of the assets owned or used by, Company; and
     (b) no officer, director, member, manager, agent, employee, consultant, or
contractor of Company is bound by any Contract that purports to limit the
ability of such officer, director, member, manager, agent, employee, consultant,
or contractor to (i) engage in or continue any conduct, activity, or practice
relating to the business of Company, or (ii) assign to Company or to any other
Person any rights to any invention, improvement, or discovery.
     3.17.3 Enforceable. Except as set forth in Part 3.17.3 of the Disclosure
Letter, each Contract identified or required to be identified in Part 3.17.1 of
the Disclosure Letter is in full force and effect and is valid and enforceable
in accordance with its terms.
     3.17.4 Compliance With Contracts. Except as set forth in Part 3.17.4 of the
Disclosure Letter:
     (a) Company is, and at all times since December 31, 2003 has been, in full
compliance with all applicable terms and requirements of each Contract under
which Company has or had any obligation or liability or by which Company or any
of the assets owned or used by Company is or was bound;
     (b) to the Knowledge of Sellers and Company, each other Person that has or
had any obligation or liability under any Contract under which Company has or
had any rights is, and at all times since December 31, 2003 has been, in full
compliance with all applicable terms and requirements of such Contract;
     (c) no event has occurred or circumstance exists that (with or without
notice or lapse of time) may contravene, conflict with, or result in a violation
or breach of, or give Company or (to the Knowledge of Sellers and Company) any
other Person, the right to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or to cancel, terminate, or modify,
any Applicable Contract; and
     (d) Company has not given to or received from any other Person, at any time
since December 31, 2003, any notice or other communication (whether oral or
written) regarding any actual, alleged, possible, or potential violation or
breach of, or default under, any Contract.
     3.17.5 Renegotiation. There are no renegotiations of, attempts to
renegotiate, or outstanding rights to renegotiate any material amounts paid or
payable to Company under current or completed Contracts with any Person and no
such Person has made written demand for such renegotiation, other than may have
been requested or required by Buyer.

33



--------------------------------------------------------------------------------



 



     3.17.6 Ordinary Course Contracts. The Contracts relating to the provision
of products or services by the Company have been entered into in the Ordinary
Course of Business and have been entered into without the commission of any act
alone or in concert with any other Person, or any consideration having been paid
or promised, that is or would be in violation of any Legal Requirement.
     3.18 Insurance.
     3.18.1 Delivery of Copies. Sellers have delivered to Buyer:
     (a) true and complete copies of all policies of insurance providing
coverage to the Company; and
     (b) true and complete copies of all pending applications for such policies
of insurance.
Part 3.18.1 of the Disclosure Letter lists each of the policies identified
above.
     3.18.2 Description of Certain Arrangements. Part 3.18.2 of the Disclosure
Letter describes:
     (a) any self-insurance arrangement by or affecting Company, including any
reserves established thereunder;
     (b) any contract or arrangement, other than a policy of insurance, for the
transfer or sharing of any risk by Company; and
     (c) all obligations of the Company to third parties with respect to
insurance (including such obligations under leases and service agreements) and
identifies the policy under which such coverage is provided.
     3.18.3 Claims Experience. For Company, Part 3.18.3 of the Disclosure Letter
sets forth, by year, for the current policy year and each of the three preceding
policy years:
     (a) a summary of the loss experience under each policy;
     (b) a statement describing each claim under an insurance policy for an
amount in excess of $25,000, which sets forth:
     (i) the name of the claimant;
     (ii) a description of the policy by insurer, type of insurance, and period
of coverage; and
     (iii) the amount and a brief description of the claim; and
     (c) a statement describing the loss experience for all claims that were
self-insured, including the number and aggregate cost of such claims.

34



--------------------------------------------------------------------------------



 



     3.18.4 Status of Policies. Except as set forth on Part 3.18.4 of the
Disclosure Letter:
     (a) Each of the policies listed in Part 3.18.1 of the Disclosure Letter:
     (i) are valid, outstanding, and enforceable;
     (ii) are issued by an insurer that is financially sound and reputable;
     (iii) taken together, provide adequate insurance coverage for the assets
and the operations of the Company for all risks to which Company is normally
exposed;
     (iv) are sufficient for compliance with all Legal Requirements and
Contracts to which Company is a party or by which Company is bound;
     (v) will continue in full force and effect following the consummation of
the Contemplated Transactions; and
     (vi) do not provide for any retrospective premium adjustment or other
experienced-based liability on the part of the Company.
     (b) Neither Sellers nor Company have received (i) any refusal of coverage
or any notice that a defense will be afforded with reservation of rights, or
(ii) any notice of cancellation or any other indication that any insurance
policy is no longer in full force or effect or will not be renewed or that the
issuer of any policy is not willing or able to perform its obligations
thereunder.
     (c) The Company has paid all premiums due, and has otherwise performed all
of its obligations, under each policy listed in Part 3.18.1 of the Disclosure
Letter.
     (d) The Company has given notice to the insurer of all claims that may be
insured thereby.
     (e) Each employee of the Company is covered by medical, dental, long term
disability, life insurance or workers compensation insurance pursuant to
insurance policies which are or may be in the name of Healthcare Logistics, LLC
(“HCL”) and Company employees are entitled to coverage and benefits under such
policies in the same amount or manner as employees of HCL during the period
prior to the Closing Date.
     (f) The Company is covered by general liability and E&O insurance policies
which are or may be in the name of HCL and Company is entitled to coverage and
benefits under such policies to the same extent as HCL.

35



--------------------------------------------------------------------------------



 



     3.19 Environmental Matters. Except as set forth in Part 3.19 of the
Disclosure Letter:
     3.19.1 Compliance With Environmental Laws. Each of the Sellers and Company
are currently and have been at all times in full compliance with each
Environmental Law or Occupational Safety and Health Law and any property owned,
operated, leased or sublet by the Company has been at all times in full
compliance with each Environmental Law. Neither any Seller nor Company (i) have
engaged in or are currently engaged in, any Hazardous Activity, (ii) have
previously stored, transported, manufactured or generated or are currently
storing, transporting, manufacturing or generating, any Hazardous Materials, or
(iii) have caused or been subject to any Release of Hazardous Materials with
respect to any property owned, leased, subleased or operated by any Seller or
Company.
     3.20 Employees. Part 3.20 of the Disclosure Letter contains a complete and
accurate list of the following information for each independent contractor,
employee, member, manager or director of Company, including each employee or
independent contractor on leave of absence or layoff status: employer; name; job
title; status (employee, independent contractor, director) current compensation
paid or payable and any change in compensation since December 31, 2006; vacation
accrued; and service credited for purposes of vesting and eligibility to
participate under any plans listed in Part 3.13 of the Disclosure Letter.
     3.20.1 Proprietary Rights Agreements. To the Knowledge of Sellers and
Company, no independent contractor, member, manager, employee or director of any
Seller or Company is a party to, or is otherwise bound by, any agreement or
arrangement, including any confidentiality, noncompetition, or proprietary
rights agreement, between such independent contractor, employee, member, manager
or director and any other Person (“Proprietary Rights Agreement”) that in any
way adversely affects or will affect (i) the performance of his duties as an
independent contractor, employee, manager, member or director of the Company, or
(ii) the ability of Company to conduct its business, including any Proprietary
Rights Agreement by any such independent contractor, employee, manager, member
or director. To Sellers’ Knowledge, no director, officer, independent
contractor, manager, member or other key employee of any Seller or Company
intends to terminate his employment or relationship with any Seller or Company.
     3.20.2 Retired Employees. Part 3.20 of the Disclosure Letter also contains
a complete and accurate list of the following information for each retired
independent contractor, employee, manager, member or director of any Seller or
Company, or their dependents, receiving benefits or scheduled to receive
benefits in the future: name, pension benefit, pension option election, retiree
medical insurance coverage, retiree life insurance coverage, and other benefits.
     3.20.3 Employment Agreements. Part 3.20.2 of the Disclosure Letter contains
a complete and accurate list of (and Sellers have delivered true and accurate
copies of) each agreement pursuant to which Company employs, retains or engages
any Person as an employee or independent contractor to provide services to
Company, including any employment agreement, and any agreements executed in
connection with such

36



--------------------------------------------------------------------------------



 



employment, retention or engagement including without limitation any non-compete
agreement, nondisclosure agreement or non-solicitation agreement.
     3.21 Labor Relations; Compliance. Neither any Seller nor Company has been
or is a party to any collective bargaining or other labor Contract. There has
not been, there is not presently pending or existing, and to Sellers’ Knowledge
there is not Threatened, (i) any strike, slowdown, picketing, work stoppage, or
employee grievance process, (ii) any Proceeding against or affecting any Seller
or Company relating to the alleged violation of any Legal Requirement pertaining
to labor relations or employment matters, including any charge or complaint
filed by an employee or union with the National Labor Relations Board, the Equal
Employment Opportunity Commission, or any comparable Governmental Body,
(iii) organizational activity, or other labor or employment dispute against or
affecting any Seller or Company or its premises, or (iv) any application for
certification of a collective bargaining agent. Each of the Sellers and the
Company have complied in all respects with all Legal Requirements relating to
employment, equal employment opportunity, nondiscrimination, non-harassment,
immigration, wages, hours, benefits, collective bargaining, the payment of
social security and similar taxes, occupational safety and health, and plant
closing.
     3.22 Intellectual Property.
     3.22.1 Marks. All Marks that are owned by the Company (“Owned Marks”) are
set forth on Part 3.22.1 of the Disclosure Letter.
     (a) The Company is the owner of all right, title and interest in and to
each of the Owned Marks, free and clear of any and all liens, encumbrances,
covenants, conditions and restrictions or other adverse claims or interests of
any kind or nature (subject to written licenses granted in the ordinary course
of business), and neither the Sellers nor the Company have received any notice
or claim (whether written, oral or otherwise) challenging the Company’s complete
and exclusive ownership of all Owned Marks or claiming that any other Person has
any claim of legal or beneficial ownership with respect thereto;
     (b) Part 3.22.1 of the Disclosure Letter contains a complete and accurate
specific list of all agreements or arrangements pertaining to Marks used in the
business of the Company which are not exclusively owned by the Company (the
“Licensed Marks”).
     (c) no Seller has received any notice or claim (whether written, oral or
otherwise) challenging or questioning the validity or enforceability of any of
the Owned Marks or indicating an intention on the part of any Person to bring a
claim that any Owned Mark is invalid, is unenforceable or has been misused and,
to the Company’s or the Sellers’ Knowledge, no Owned Mark has been otherwise
challenged or threatened in any way;
     (d) the Company has taken all reasonable steps to protect the Company’s
rights in and to the Marks, in each case in accordance with standard industry
practice;

37



--------------------------------------------------------------------------------



 



     (e) the Company has not granted to any Person any right, license or
permission to exercise any rights to use any Marks; and
     (f) no other Person has infringed or is infringing in any material respect
in regards to any of the Owned Marks.
     3.22.2 Owned Patents. No Patents are owned by the Company. To the Knowledge
of the Sellers and the Company, there is no Patent or Patent application issued
to or filed by any other Person, which Patent or Patent application is
potentially interfering with the Company’s business. None of the process or
know-how or other technology used or practiced by the Company in the business
infringes or is alleged to infringe any Patent or any other Intellectual
Property Right of any other Person.
     3.22.3 Owned Copyrights. Part 3.22.3 of the Disclosure Letter:
     (a) lists each copyright owned by the Company (collectively, the “Owned
Copyrights”). The Company is the owner of all right, title and interest in and
to each of the Owned Copyrights, free and clear of any and all liens,
encumbrances, covenants, conditions and restrictions or other adverse claims or
interests of any kind or nature (subject to written licenses granted in the
ordinary course of business), and neither the Sellers nor the Company have
received any notice or claim (whether written, oral or otherwise) challenging
the Company’s complete and exclusive ownership of all Owned Copyrights or
claiming that any other Person has any claim of legal or beneficial ownership
with respect thereto;
     (b) Part 3.22.3 of the Disclosure Letter contains a complete and accurate
specific list of all agreements or arrangements pertaining to copyrights used in
the business of the Company which are not exclusively owned by the Company (the
“Licensed Copyrights”).
     (c) no Seller has received any notice or claim (whether written, oral or
otherwise) challenging or questioning the validity or enforceability of any of
the Owned Copyrights or indicating an intention on the part of any Person to
bring a claim that any Owned Copyright is invalid, is unenforceable or has been
misused and, to the Company’s or the Sellers’ Knowledge, no Owned Copyright has
been otherwise challenged or threatened in any way;
     (d) the Company has taken all reasonable steps to protect the Company’s
rights in and to the Copyrights, in each case in accordance with standard
industry practice;
     (e) the Company has not granted to any Person any right, license or
permission to exercise any rights under any of the Copyrights;
     (f) no other Person has infringed or is infringing in any material respect
in regards to any of the Owned Copyrights; and
     (g) none of the subject matter of any Owned Copyrights nor any other work
of authorship fixed in a tangible medium that is copied, modified, displayed

38



--------------------------------------------------------------------------------



 



or distributed in connection with the conduct by the Company of its business,
including without limitation, any Owned Software, infringes, violates or
conflicts with, or is alleged to infringe, violate or conflict with, any
copyright or any other Intellectual Property Right or other industrial property
right of any other Person.
     3.22.4 Trade Secrets. The Company has taken reasonable precautions to
protect the secrecy, confidentiality and value of all of its material Trade
Secrets (“Company Trade Secrets”). Except as may be set forth in Part 3.22.4 of
the Disclosure Letter:
     (a) the Company has the unrestricted right to use all of the Company Trade
Secrets and none of the Company Trade Secrets is subject to any liens,
encumbrances, covenants, conditions and restrictions or other adverse claims or
interests of any kind or nature (subject to written licenses granted in the
ordinary course of business),
     (b) neither any Seller nor the Company have received any notice or claim
(whether written, oral or otherwise) challenging the Company’s absolute and
unrestricted right to use all of the Company Trade Secrets or claiming that any
other Person has any claim of any kind with respect thereto;
     (c) none of the Company Trade Secrets has been misappropriated from another
Person, or is alleged to have been, misappropriated from any other Person and
none of the Company Trade Secrets infringes, violates or conflicts with, or is
alleged to infringe, violate or conflict with, any patent, trade secret or any
other Intellectual Property Right or other industrial property rights of any
third party;
     (d) with respect to each Company Trade Secret in accordance with standard
industry practice, the documentation relating thereto is current, accurate and
sufficient in detail and content to identify and explain it and to allow its
full and proper use without reliance on the special knowledge or memory of
others; and
     (e) except under appropriate confidentiality obligations that, to the
Knowledge of the Company or the Sellers, have been fully observed and performed,
there has been no disclosure by any Sellers or the Company of material
confidential information or other Company Trade Secrets.
     3.22.5 Software. Part 3.22.5 of the Disclosure Letter sets forth a complete
and accurate list of all of the Software (excluding licensed software that is
contained in standard desktop applications and is available through commercial
distributors or in consumer retail stores). Part 3.22.5 of the Disclosure Letter
specifically identifies all Software that is owned exclusively by the Company
(the “Owned Software”) and all Software that is used by the Company in the
conduct of the business that is not exclusively owned by the Company (the
“Licensed Software”) (excluding licensed software that is contained in standard
desktop applications and is available through commercial distributors or in
consumer retail stores). Except as may be set forth in Part 3.22.5 of the
Disclosure Letter:

39



--------------------------------------------------------------------------------



 



     (a) the Company is the owner of all right, title and interest in and to all
Owned Software, including without limitation all copyrights, Trade Secrets and
other Intellectual Property Rights relating thereto, free and clear of any and
all liens, encumbrances, covenants, conditions and restrictions or other adverse
claims or interests of any kind or nature (subject to written licenses granted
in the ordinary course of business),
     (b) neither any Seller nor the Company have received any notice or claim
(whether written, oral or otherwise) challenging the Company’s complete and
exclusive ownership of all Owned Software and all such Intellectual Property
Rights relating thereto or claiming that any other Person has any claim of legal
or beneficial ownership with respect thereto;
     (c) neither any Seller nor the Company have assigned, licensed, transferred
or encumbered any of its rights in or to any Software, including without
limitation any copyrights, Trade Secrets or other Intellectual Property Rights
with respect to any Owned Software, to any Person;
     (d) neither any Seller nor the Company have licensed the source code of any
Owned Software or otherwise made it available to any Person outside of the
Company, and the Company has treated such source code, and the data associated
therewith, as confidential and proprietary business information, and have taken
all reasonable steps to protect the same as trade secrets of the Company;
     (e) any Person identified in Part 3.22.5 of the Disclosure Letter as having
received any such source code or data is bound by an appropriate confidentiality
and non-disclosure obligation with respect thereto and neither any Seller nor
the Company is aware of any material breach of any such agreement or any
Threatened disputes or disagreements with respect thereto;
     (f) the Company has lawfully acquired the right to use the Licensed
Software, as it is used in the conduct of the business of the Company as
presently conducted, and has not exercised any rights in respect of any Licensed
Software, including without limitation, any reproduction, distribution or
derivative work rights, outside the scope of any license expressly granted by
the Person from which the right to use such Licensed Software was obtained; and
     (g) no royalties, fees, honoraria or other payments are payable by the
Company to any Person by reason of the ownership, use, sale, licensing,
distribution or other exploitation of any Software or any Intellectual Property
Right.
     3.22.6 Performance of Existing Software Products. Except as may be set
forth in Part 3.22.6 of the Disclosure Letter, all Software products that have
been used by the Company in connection with the performance of services for any
of its customers perform in all material respects free of significant bugs or
programming errors.

40



--------------------------------------------------------------------------------



 



     3.22.7 Agreements in Respect of Licensed Technology. Part 3.22.7 of the
Disclosure Letter contains a complete and accurate specific list of all
agreements and arrangements pertaining to the Licensed Software (excluding
licensed software that is contained in standard desktop applications and
available through commercial distributors or in consumer retail stores)
(collectively, “Licensed Software Agreements”) and a complete and accurate
specific list of all agreements and arrangements pertaining to any other
technology used or practiced by the Company as to which a Person other than the
Company owns the applicable Intellectual Property Rights (collectively, “Other
Licensed Technology Agreements” and, together with Licensed Software Agreements,
the “Licensed Technology Agreements”). Part 3.22.7 of the Disclosure Letter sets
forth a complete and accurate list of all royalty obligations of the Company
under any Licensed Technology Agreements. Except as may be set forth in
Part 3.22.7 of the Disclosure Letter:
     (a) all Licensed Technology Agreements are in full force and effect, and
the Company is not in material breach thereof, nor is it aware of any claim or
information to the contrary;
     (b) all Licensed Technology Agreements will be maintained by the Company in
full force and effect through the Closing;
     (c) there are no outstanding and no Threatened disputes or disagreements
involving any Seller or the Company with respect to any Licensed Technology
Agreement;
     (d) the rights licensed under each Licensed Technology Agreement shall be
exercisable by the Company on and after the Closing to the same extent as
exercised by the Company prior to the Closing;
     (e) the Licensed Technology Agreements together expressly confer on the
Company valid and enforceable rights under or in respect of all of the
Intellectual Property Rights that are not owned exclusively by Company and that
are used or practiced in the Company’s business (collectively, the “Licensed
Intellectual Property”); and
     (f) neither the execution and delivery of this Agreement, nor the
consummation of the Contemplated Transactions, will conflict with or result in a
breach of any of the terms, conditions or provisions of, or constitute a default
under, or result in the impairment of any rights under, any Licensed Technology
Agreement.
     3.22.8 Sufficiency of Owned and Licensed Intellectual Property. Except as
set forth in Part 3.22.8 of the Disclosure Letter, the Marks, Owned Copyrights,
Trade Secrets, Owned Software and Licensed Intellectual Property, including
without limitation the foregoing to the extent they apply to any Software,
constitute all of the Intellectual Property Rights, which are necessary for the
conduct of the business as presently conducted or contemplated to be conducted
by Company and constitute all of the Intellectual Property Rights necessary to
operate such business after the Closing in

41



--------------------------------------------------------------------------------



 



substantially the same manner as the business heretofore has been operated by
the Company.
     3.22.9 Rights of Third Parties. Except as may be set forth in Part 3.22.9
of the Disclosure Letter, the Company is not, nor during the three-year period
prior to the date hereof has the Company been, a party to any action or
Proceeding, and there is not pending or, during the one-year period prior to
date hereof Threatened, any action or Proceeding that involves or involved a
claim of infringement, misappropriation or other wrongful use or exploitation,
either (i) by Company against any other Person or (ii) by any Person against
Company, of any Intellectual Property Right used or exploited by any Seller or
Company in the conduct of its business, nor, to the Knowledge of the Sellers, is
there any reasonable basis therefor. Except as may be set forth in Part 3.22.9
of the Disclosure Letter, no Intellectual Property Right is subject to any
outstanding order, judgment, decree, stipulation or agreement restricting the
use thereof by any Seller (subject to written licenses granted in the ordinary
course of business).
     3.22.10 Sufficiency of Software. The Software owned by the Company is free
of any disabling codes or instructions (a “Disabling Code”), and any virus or
other intentionally created, undocumented contaminant (a “Contaminant”), that
may, or may be used to, access, modify, delete, damage or disable the Systems or
that may result in damage thereto. The Company has taken reasonable steps and
implemented reasonable procedures to ensure that its internal computer systems
(consisting of hardware, software, databases or embedded control systems,
“Systems”) are free from Disabling Codes and Contaminants. The Company has in
place appropriate disaster recovery plans, procedures and facilities and has
taken all reasonable steps to safeguard its Systems and restrict unauthorized
access thereto.
     3.23 Certain Payments. Neither any Seller nor Company nor any director,
member, manager, officer, agent, or employee of any Seller or Company, nor any
other Person associated with or acting for or on behalf of any Seller or
Company, have directly or indirectly (i) made any contribution, gift, bribe,
rebate, payoff, influence payment, kickback, or other payment to any Person,
private or public, regardless of form, whether in money, property, or services
(A) to obtain favorable treatment in securing business, (B) to pay for favorable
treatment for business secured, (C) to obtain special concessions or for special
concessions already obtained, for or in respect of any Seller or Company, or
(D) in violation of any Legal Requirement, (ii) established or maintained any
fund or asset that has not been recorded in the books and records of the Sellers
or Company.
     3.24 Disclosure.
     3.24.1 Complete and Accurate. No representation or warranty of Sellers or
Company in this Agreement and no statement in the Disclosure Letter omits to
state a material fact necessary to make the statements herein or therein, in
light of the circumstances in which they were made, not misleading. No notice
given pursuant to Section 5.1.5 will contain any untrue statement or omit to
state a material fact necessary to make the statements therein or in this
Agreement, in light of the circumstances in which they were made, not
misleading.

42



--------------------------------------------------------------------------------



 



     3.24.2 Other Facts. There is no fact known to Sellers that has specific
application to Sellers or Company (other than general economic or industry
conditions) and that materially adversely affects or, as far as Sellers can
reasonably foresee, materially threatens, the assets, business, prospects,
financial condition, or results of operations of the Company that has not been
set forth in this Agreement or the Disclosure Letter.
     3.25 Relationships with Related Persons. Neither Sellers nor any Related
Person of any Seller has any interest in any property (whether real, personal,
or mixed and whether tangible or intangible), used in or pertaining to the
Company’s businesses. Neither Sellers nor any Related Person of any Seller has
owned (of record or as a beneficial owner) an equity interest or any other
financial or profit interest in, a Person that has (i) had business dealings or
a material financial interest in any transaction with Company, other than
business dealings or transactions conducted in the Ordinary Course of Business
with the Company at substantially prevailing market prices and on substantially
prevailing market terms and which is disclosed in Part 3.25 of the Disclosure
Letter, or (ii) engaged in competition with Company with respect to any line of
the products or services of Company (a “Competing Business”) in any market,
except for less than one percent of the outstanding capital stock of any
Competing Business that is publicly traded on any recognized exchange or in the
over-the-counter market. Except as set forth in Part 3.25 of the Disclosure
Letter, neither Sellers nor any Related Person of any Seller is a party to any
Contract with, or has any claim or right against, Company.
     3.26 Brokers or Finders. Neither the Company or Company’s agents nor
Sellers or Sellers’ agents, have incurred obligations or liabilities, contingent
or otherwise, for brokerage or finders’ fees or agents’ commissions or other
similar payment in connection with this Agreement, except for fees to be payable
solely by the Seller to their advisors.
4. REPRESENTATIONS AND WARRANTIES OF BUYER. Buyer represents and warrants to
Sellers as follows:
     4.1 Organization and Good Standing. Buyer is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Delaware.
     4.2 Authority; No Conflict.
     4.2.1 Authority. This Agreement constitutes the legal, valid, and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms.
Upon the execution and delivery by Buyer of the documents set forth in
Section 2.6 to be executed by Buyer (collectively, the “Buyer’s Closing
Documents”), the Buyer’s Closing Documents will constitute the legal, valid, and
binding obligations of Buyer, enforceable against Buyer in accordance with their
respective terms. Buyer has the absolute and unrestricted right, power, and
authority to execute and deliver this Agreement and the Buyer’s Closing
Documents and to perform its obligations under this Agreement and the Buyer’s
Closing Documents.
     4.2.2 Conflict. Neither the execution and delivery of this Agreement by
Buyer nor the consummation or performance of any of the Contemplated
Transactions by Buyer

43



--------------------------------------------------------------------------------



 



will give any Person the right to prevent, delay, or otherwise interfere with
any of the Contemplated Transactions pursuant to:
     (a) any provision of Buyer’s Organizational Documents;
     (b) any resolution adopted by the members as managers of Buyer;
     (c) any Legal Requirement or Order to which Buyer may be subject; or
     (d) any Contract to which Buyer is a party or by which Buyer may be bound.
Buyer is not and will not be required to obtain any Consent from any Person in
connection with the execution and delivery of this Agreement or the consummation
or performance of any of the Contemplated Transactions.
     4.3 Investment Intent. Buyer is acquiring the Membership Interests for its
own account and not with a view to their distribution within the meaning of
Section 2(11) of the Securities Act.
     4.4 Certain Proceedings. There is no pending Proceeding that has been
commenced against Buyer and that challenges, or may have the effect of
preventing, delaying, making illegal, or otherwise interfering with, any of the
Contemplated Transactions. To Buyer’s Knowledge, no such Proceeding has been
Threatened.
     4.5 Brokers or Finders. Buyer and its officers and agents have incurred no
obligation or liability, contingent or otherwise, for brokerage or finders’ fees
or agents’ commissions or other similar payment in connection with this
Agreement and will indemnify and hold Sellers harmless from any such payment
alleged to be due by or through Buyer as a result of the action of Buyer or its
officers or agents.
5. COVENANTS PRIOR TO CLOSING DATE.
     5.1 Covenants of Sellers.
     5.1.1 Access and Investigation. Between the Execution Date and the Closing
Date, Sellers will, and will cause the Company and its Representatives to,
(i) afford Buyer and its Representatives (collectively, “Buyer’s Advisors”) full
and free access to the Company’s personnel, properties (including subsurface
testing), contracts, books and records, and other documents and data,
(ii) furnish Buyer and Buyer’s Advisors with copies of all such contracts, books
and records, and other existing documents and data as Buyer may reasonably
request, and (iii) furnish Buyer and Buyer’s Advisors with such additional
financial, operating, and other data and information as Buyer may reasonably
request.
     5.1.2 Operation of the Businesses. Between the date of the Balance Sheet
and the Closing Date, Sellers will, and will cause the Company to:

44



--------------------------------------------------------------------------------



 



     (a) conduct the business of the Company only in the Ordinary Course of
Business, except for the payment of bonuses and distributions to the Sellers,
subject to Section 5.1.2(e) below;
     (b) use their Best Efforts to preserve intact the current business
organization of the Company, keep available the services of the current
officers, employees, and agents of the Company, and maintain the relations and
good will with suppliers, customers, landlords, creditors, employees, agents,
and others having business relationships with the Company;
     (c) confer with Buyer concerning operational matters of a material nature;
     (d) otherwise report periodically to Buyer concerning the status of the
business, operations, and finances of the Company; and
     (e) maintain the Company’s Net Working Capital in an amount of not less
than $1,500,000 as of both June 30, 2007 and the Closing Date, of which not less
than $500,000 shall be cash or cash equivalents, subject to the understanding
that Net Working Capital amounts in excess of $1,500,000 as of June 30, 2007 may
be distributed to the Sellers (as bonuses or distributions on equity), but that
no increases in Net Working Capital following June 30, 2007 may be paid or
distributed in any manner to the Sellers or any other person, except that an
amount equal to not more than 20% of the estimated increase in Net Working
Capital of the Company for the period from June 30, 2007 to the Closing Date
(the “Estimated Tax Adjustment Distribution”) may be distributed to the Sellers.
Within 90 days following the Closing Date, Sellers shall submit to Buyer a copy
of the final Federal tax return of the Company for the period from January 1,
2007 through the Closing Date (which shall include a balance sheet of the
Company as of the Closing Date) along with a written accounting of the
calculation of the actual change in the Net Working Capital for the period from
June 30, 2007 to the Closing Date. The “Actual Tax Adjustment Amount” is equal
to 20% of the actual increase in Net Working Capital of the Company for the
period from June 30, 2007 to the Closing Date. On the Reconciliation Date, Buyer
shall pay to the Sellers, as their respective interest may appear in Schedules
2.3.1 and 2.3.2, an amount equal to the amount by which the Actual Tax
Adjustment Amount exceeds the Estimated Tax Adjustment Distribution. If the
Estimated Tax Adjustment Distribution exceeds the Actual Tax Adjustment Amount,
then on the Reconciliation Date, each Seller shall pay such excess to Buyer in
their respective proportions as set forth in Schedules 2.3.1 and 2.3.2. Any
dispute which may arise from the calculation of the Actual Tax Adjustment Amount
shall be treated in the same manner as a dispute relating to the calculation of
Net Working Capital under Section 2.9.3.
     5.1.3 Negative Covenant. Except as otherwise expressly permitted by this
Agreement, between the date of the Balance Sheet and the Closing Date, Sellers
will not, and will cause the Company not to, without the prior consent of Buyer,
take any affirmative action, or fail to take any reasonable action within their
or its control, as a

45



--------------------------------------------------------------------------------



 



result of which any of the changes or events listed in Section 3.16 will occur
or is likely to occur.
     5.1.4 Required Approvals. Prior to the Closing, Sellers will, and will
cause the Company to, make all filings required by Legal Requirements to be made
by them in order to consummate the Contemplated Transactions and to secure any
and all consents required hereunder. Prior to the Closing, Sellers will, and
will cause the Company to cooperate with Buyer with respect to all filings that
Buyer elects to make or is required by Legal Requirements to make in connection
with the Contemplated Transactions.
     5.1.5 Notification. Between the Execution Date and the Closing Date,
Sellers will promptly notify Buyer in writing if Sellers or Company becomes
aware of any fact or condition that causes or constitutes a Breach of any of
Sellers’ representations and warranties as of the Execution Date, or if Sellers
or Company become aware of the occurrence after the Execution Date of any fact
or condition that would (except as expressly contemplated by this Agreement)
cause or constitute a Breach of any such representation or warranty had such
representation or warranty been made as of the time of occurrence or discovery
of such fact or condition. Should any such fact or condition require any change
in the Disclosure Letter if the Disclosure Letter were dated the date of the
occurrence or discovery of any such fact or condition, Sellers will promptly
deliver to Buyer a supplement to the Disclosure Letter specifying such change.
During the same period, Sellers will promptly notify Buyer of the occurrence of
any Breach of any covenant of Sellers in this Section 5 or of the occurrence of
any event that may make the satisfaction of the conditions in Section 7
impossible or unlikely.
     5.1.6 Payment of Indebtedness by Related Persons. Except as expressly
provided in this Agreement, Sellers will cause all indebtedness owed to Company
by Sellers or any Related Person of Sellers to be paid in full prior to Closing.
     5.1.7 No Negotiation. Until such time, if any, as this Agreement is
terminated pursuant to Section 9, Sellers will not, and will cause Company and
each of their Representatives not to, directly or indirectly solicit, initiate,
or encourage any inquiries or proposals from, discuss or negotiate with, provide
any non-public information to, or consider the merits of any unsolicited
inquiries or proposals from, any Person (other than Buyer) relating to any
transaction involving the sale of the business or assets (other than in the
Ordinary Course of Business) of Company, or any of equity interest in Company,
or any merger, consolidation, business combination, or similar transaction
involving Company.
     5.1.8 Best Efforts. Between the date of the Balance Sheet and the Closing
Date, Sellers will use their Best Efforts to cause the conditions in Sections 7
and 8 to be satisfied.
     5.2 Covenants of Buyer.
     5.2.1 Approvals of Governmental Bodies. As promptly as practicable after
the date of this Agreement, Buyer will, and will cause each of its Related
Persons to, make all filings required by Legal Requirements to be made by them
to consummate the

46



--------------------------------------------------------------------------------



 



Contemplated Transactions. Prior to the Closing Date, Buyer will, and will cause
each Related Person to, (i) cooperate with Sellers with respect to all filings
that Sellers are required by Legal Requirements to make in connection with the
Contemplated Transactions, and (ii) cooperate with Sellers in obtaining all
consents identified in Part 3.2 of the Disclosure Letter and Section 2.5.5 of
this Agreement; provided that this Agreement will not require Buyer to dispose
of or make any change in any portion of its business or to incur any other
burden to obtain a Governmental Authorization.
     5.2.2 Best Efforts. Prior to the Closing Date, Buyer will use its Best
Efforts to cause the conditions in Sections 7 and 8 to be satisfied.
6. POST CLOSING COVENANTS.
     6.1 Section 754 Election. Each Seller and Buyer hereby agree that, upon the
consummation of purchase of the Acquired Membership Interests by Buyer at the
Closing, the Company will make an election under Section 754 of the IRC to allow
Buyer to step up Buyer’s basis in the Company, and each member of the Company
shall take or cause to be taken all actions necessary to effect such election.
     6.2 Tax Returns. Sellers shall be responsible for and shall prepare all Tax
Returns of the Company with respect to the taxable period up to and including
the Closing Date and shall provide the Company an opportunity to review such Tax
Returns before they are filed. The Company’s books shall be closed for income
tax purposes as of the Closing Date for the purpose of allocating taxable
profits and loss for the taxable year within which such date occurs. The Company
shall be responsible for and shall prepare and file all Tax Returns of the
Company applicable to the taxable period beginning after the Closing Date. All
parties to this Agreement shall cooperate in good faith and make available all
books and records of the Company necessary to cause such Tax Returns to be
prepared and filed in a timely manner.
     6.3 Audit. Sellers hereby acknowledge that an audit of the Company’s
operations and finances shall be performed by an accounting firm designated by
Buyer (for purposes of this Section, the “Auditors”) following the Closing and
that Sellers will, and will cause the Company and its Representatives to,
(i) afford Buyer and its Auditors full and free access to the Company’s
personnel, properties, contracts, books and records, and other documents and
data, (ii) furnish Buyer and its Auditors with copies of all such contracts,
books and records, and other existing documents and data as Buyer or its
Auditors may reasonably request, and (iii) furnish Buyer and its Auditors with
such representation letters and additional financial, operating, and other data
and information as Buyer or its Auditors may reasonably request in order to
complete such audit. Sellers expressly acknowledge that they have the power and
authority to comply with the foregoing obligations even if access to books,
records, personnel, etc. necessary to comply may be controlled by or located on
premises of Healthcare Logistics, LLC or another company.
7. CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE.
     7.1 Closing. Buyer’s obligation to purchase the Acquired Membership
Interest and to take the other actions required to be taken by Buyer at the
Closing is subject to the satisfaction,

47



--------------------------------------------------------------------------------



 



at or prior to the Closing, of each of the following conditions (any of which
may be waived by Buyer, in whole or in part):
     7.1.1 Accuracy of Representations. All of Sellers’ representations and
warranties in this Agreement (considered collectively), and each of these
representations and warranties (considered individually), must have been
accurate in all material respects as of the Execution Date, and must be accurate
in all material respects as of the Closing Date as if made on the Closing Date,
without giving effect to any supplement to the Disclosure Letter.
     7.1.2 Seller’s Performance.
     (a) Perform Obligations. All of the covenants and obligations that Sellers
are required to perform or to comply with pursuant to this Agreement at or prior
to the Closing (considered collectively), and each of these covenants and
obligations (considered individually), must have been duly performed and
complied with in all material respects.
     (b) Delivery of Documents. Each document required to be delivered pursuant
to Section 2.5 must have been delivered, and each of the other covenants and
obligations in Section 5.1 must have been performed and complied with in all
respects.
     7.1.3 Consents. Each of the Consents identified in either Section 2.5.5. or
Part 3.2 of the Disclosure Letter, must have been obtained and must be in full
force and effect.
     7.1.4 Additional Documents. Each of the following documents must have been
delivered to Buyer:
     (a) Opinion Letter. An opinion of Greenbaum, Rowe, Smith & Davis LLP dated
the Closing Date, in the form of Exhibit 7.1.4;
     (b) Other Documents. Such other documents as Buyer may reasonably request
for the purpose of (i) evidencing the accuracy of any of Sellers’
representations and warranties, (ii) evidencing the performance by Sellers of,
or the compliance by Sellers with, any covenant or obligation required to be
performed or complied with by Sellers, (iii) evidencing the satisfaction of any
condition referred to in this Section 7, or (iv) otherwise facilitating the
consummation or performance of any of the Contemplated Transactions.
     7.1.5 No Proceedings. Since the date of this Agreement, there must not have
been commenced or Threatened against Buyer, or against any Person affiliated
with Buyer, any Proceeding (i) involving any challenge to, or seeking damages or
other relief in connection with, any of the Contemplated Transactions, or
(ii) that may have the effect of preventing, delaying, making illegal, or
otherwise interfering with any of the Contemplated Transactions.
     7.1.6 No Claim Regarding Ownership or Sale Proceeds. There must not have
been made or Threatened by any Person any claim asserting that such Person
(i) is

48



--------------------------------------------------------------------------------



 



the holder or the beneficial owner of, or has the right to acquire or to obtain
beneficial ownership of, any membership interest of, or any other voting,
equity, or ownership interest in, the Company, or (ii) is entitled to all or any
portion of the Purchase Price payable for the Acquired Membership Interests.
     7.1.7 No Prohibition. Neither the consummation nor the performance of any
of the Contemplated Transactions will, directly or indirectly (with or without
notice or lapse of time), materially contravene, or conflict with, or result in
a material violation of, or cause Buyer or any Person affiliated with Buyer to
suffer any material adverse consequence under, (i) any Legal Requirement or
Order applicable to Company, or (ii) any Legal Requirement or Order that has
been published, introduced, or otherwise formally proposed by or before any
Governmental Body.
     7.1.8 No Material Adverse Effect. There shall be no change, effect or
occurrence that has, or is reasonably likely to have individually or in the
aggregate, a material adverse impact on the business, operations, results of
operations or condition (financial or otherwise) of the Company or the assets of
the Company.
     7.1.9 Due Diligence. Buyer shall have completed Buyer’s due diligence with
respect to the Company, and Buyer, in its sole discretion, shall be satisfied
with the results of such investigation.
8. CONDITIONS PRECEDENT TO SELLERS’ OBLIGATION TO CLOSE.
     8.1 Closing. Seller’s obligation to sell their respective Membership
Interest and the Sellers’ obligation to take the other actions required to be
taken by Sellers at or prior to the Closing is subject to the satisfaction, at
or prior to the Closing, of each of the following conditions (any of which may
be waived by Sellers, in whole or in part):
     8.1.1 Accuracy of Representations. All of Buyer’s representations and
warranties in this Agreement (considered collectively), and each of these
representations and warranties (considered individually), must have been
accurate in all material respects as of the Execution Date and must be accurate
in all material respects as of the Closing Date as if made on the Closing Date.
     8.1.2 Buyer’s Performance.
     (a) Perform Obligations. All of the covenants and obligations that Buyer is
required to perform or to comply with pursuant to this Agreement at or prior to
the Closing (considered collectively), and each of these covenants and
obligations (considered individually), must have been performed and complied
with in all material respects.
     (b) Delivery of Documents. Buyer must have delivered each of the documents
required to be delivered by Buyer pursuant to Section 2.6 and the Closing
Consideration.
     8.1.3 Additional Documents. Buyer must have caused to be delivered to
Sellers such other documents as Sellers may reasonably request for the purpose
of

49



--------------------------------------------------------------------------------



 



(i) evidencing the accuracy of any representation or warranty of Buyer,
(ii) evidencing the performance by Buyer of, or the compliance by Buyer with,
any covenant or obligation required to be performed or complied with by Buyer,
(iii) evidencing the satisfaction of any condition referred to in this
Section 8, or (iv) otherwise facilitating the consummation of any of the
Contemplated Transactions.
     8.1.4 No Injunction. There must not be in effect any Legal Requirement or
any injunction or other Order that (i) prohibits the sale of the Membership
Interests by the Sellers to Buyer, and (ii) has been adopted or issued, or has
otherwise become effective, since the Execution Date.
9. TERMINATION.
     9.1 Termination Events. This Agreement may, by notice given prior to or at
the Closing, be terminated:
     9.1.1 Breach. By either Buyer or Sellers if a material Breach of any
provision of this Agreement has been committed by the other party and such
Breach has not been waived;
     9.1.2 Failure of Condition.
     (a) by Buyer if any of the conditions in Section 7 has not been satisfied
as of the Closing Date, or if satisfaction of such a condition is or becomes
impossible (other than through the failure of Buyer to comply with its
obligations under this Agreement) and Buyer has not waived such condition on or
before the Closing Date; or
     (b) by Sellers, if any of the conditions in Section 8 has not been
satisfied as of the Closing Date, or if satisfaction of such a condition is or
becomes impossible (other than through the failure of Sellers to comply with
Sellers’ obligations under this Agreement) and Sellers have not waived such
condition on or before the Closing Date;
     9.1.3 Mutual Consent. By mutual consent of Buyer and Sellers; or
     9.1.4 Time. By either Buyer or Sellers if the Closing has not occurred
(other than through the failure of any party seeking to terminate this Agreement
to comply fully with its obligations under this Agreement) on or before
August 6, 2007, or such later date as the parties may agree upon.
     9.2 Effect of Termination. Each party’s right of termination under
Section 9.1 is in addition to any other rights it may have under this Agreement
or otherwise, and the exercise of a right of termination will not be an election
of remedies. If this Agreement is terminated pursuant to Section 9.1 prior to
the Closing Date, all further obligations of the parties under this Agreement
will terminate, except that the obligations in Sections 11.1 and 11.3 will
survive; provided, however, that if this Agreement is terminated by a party
because of the Breach of the Agreement by the other party or because one or more
of the conditions to the terminating party’s obligations under this Agreement is
not satisfied as a result of the other party’s failure to comply

50



--------------------------------------------------------------------------------



 



with its obligations under this Agreement, the terminating party’s right to
pursue all legal remedies will survive such termination unimpaired.
10. INDEMNIFICATION; REMEDIES.
     10.1 Right to Indemnification Not Affected by Knowledge. The right to
indemnification, payment of Damages or other remedy based on such
representations, warranties, covenants, and obligations will not be affected by
any investigation conducted with respect to, or any Knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement or the Closing Date, with respect to the accuracy
or inaccuracy of or compliance with, any such representation, warranty,
covenant, or obligation, except to the extent of the actual knowledge of the
party seeking indemnification. For purposes of the foregoing exception, “actual
knowledge” of a fact or other matter by the Buyer shall mean those facts or
matters of which any one of the following individuals are aware: Don Klumb,
Micky Woo, Jason Wade and Nancy Morrow. Actual knowledge shall not include
imputed knowledge, deemed knowledge or knowledge of a fact or matter that a
person could be expected to discover in the course of investigation (but did not
discover such fact or matter for any reason). Actual knowledge of conflicting
information regarding a fact or matter which is not definitive shall not be
considered actual knowledge of the true status of a fact or matter. The
foregoing notwithstanding, the waiver of any condition based on the accuracy of
any representation or warranty, or on the performance of or compliance with any
covenant or obligation, will not affect the right to indemnification, payment of
Damages, or other remedy based on such representations, warranties, covenants,
and obligations. Further, the actual knowledge of Buyer with respect to any
representation or warranty contained in Sections 3.1, 3.3 and 3.18 of this
Agreement, shall not in any manner limit the Buyer’s right to indemnification
and payment of Damages with respect to such representations and warranties.
     10.2 Survival. All representations, warranties, covenants, and obligations
in this Agreement, the Disclosure Letter, the supplements to the Disclosure
Letter, the certificates delivered pursuant to Section 2.5.6, and any other
certificate or document delivered pursuant to this Agreement will survive the
Closing Date for the following periods:
     10.2.1 Tax Claims. The representations and warranties of Sellers contained
in Section 3.11 and any corresponding Part of the Disclosure Letter or any
supplement thereto or any certificate delivered in connection with such Section
of the Agreement (the “Tax Claims”) shall survive until the expiration of the
last statute of limitations with respect to such Tax Claims (the “Tax Claims
Survival Period”).
     10.2.2 Three Year Claims. The representations and warranties contained in
Sections 3.1, 3.2, 3.3, 3.4 and 3.10 and any corresponding Parts of the
Disclosure Letter or any supplement thereto or any certificate delivered in
connection with such Sections of the Agreement (collectively, the “Three Year
Claims”) shall survive for a period of three (3) years following the Closing
Date (the “Three Year Survival Period”).
     10.2.3 Environmental Claims. The representations and warranties contained
in Section 3.19 and any corresponding Part of the Disclosure Letter or any
supplement thereto or any certificate delivered in connection with the such
Section of the Agreement (the “Environmental Claims”) shall survive until the
expiration of the last statute of

51



--------------------------------------------------------------------------------



 



limitation applicable to such Environmental Claims (the “Environmental Claims
Survival Period”).
     10.2.4 General Claims. All other representations and warranties contained
in this Agreement, the Disclosure Letter and any supplements to such Disclosure
Letter and any certificates or documents delivered pursuant to this Agreement,
including those of Buyer (“General Claims”) shall survive for two (2) years
following the Closing Date (the “General Claims Survival Period”).
     10.3 Indemnification and Payment of Damages by Sellers. Sellers will
indemnify and hold harmless Buyer, the Company, and their respective
Representatives, members, controlling persons, and affiliates (collectively, the
“Indemnified Persons”) for, and will pay to the Indemnified Persons the amount
of, any loss, liability, claim, damage (including incidental and consequential
damages), expense (including costs of investigation and defense and reasonable
attorneys’ fees) or diminution of value, whether or not involving a third-party
claim (collectively, “Damages”), arising, directly or indirectly, from or in
connection with:
     10.3.1 Breach. Any untruth, inaccuracy, error in or misstatement of any
representation or warranty made by any Seller in this Agreement (without giving
effect to any supplement to the Disclosure Letter), the Disclosure Letter, the
supplements to the Disclosure Letter, or any other certificate or document
delivered by any Seller pursuant to this Agreement.
     10.3.2 Covenant. Any Breach by any Seller of any covenant or obligation of
such Seller in this Agreement.
     10.3.3 Product/Service. Any product shipped or manufactured by, or any
services provided by, the Company prior to the Closing Date.
     10.3.4 Brokerage Fee. Any claim by any Person for brokerage or finder’s
fees or commissions or similar payments based upon any agreement or
understanding alleged to have been made by any such Person with either Sellers
or Company (or any Person acting on their behalf) in connection with any of the
Contemplated Transactions.
The remedies provided in this Section 10.3 will not be exclusive of or limit any
other remedies that may be available to Buyer or the other Indemnified Persons.
With respect to the foregoing indemnification obligations, the Sellers shall
each be responsible for their portion of any obligation in proportion to their
percentage ownership interest in the Company prior to Closing. For purposes of
the foregoing indemnification each of Steve Kalafer and Bill Pollock agree that
they will each be individually liable for one half of any obligations of RVA
Holdings. Such individual obligations shall in the aggregate be limited to an
amount equal to that portion of the Purchase Price allocable to RVA Holdings.
The indemnification obligations of the Sellers other than RVA Holdings shall
also be limited to that portion of the Purchase Price allocable to each of them.
     10.4 Indemnification and Payment of Damages by Buyer. Buyer will indemnify
and hold harmless Sellers, and will pay to Sellers the amount of any Damages
arising, directly or indirectly, from or in connection with (i) any Breach of
any representation or warranty made by

52



--------------------------------------------------------------------------------



 



Buyer in this Agreement or in any certificate delivered by Buyer pursuant to
this Agreement, (ii) any Breach by Buyer of any covenant or obligation of Buyer
in this Agreement, or (iii) any claim by any Person for brokerage or finder’s
fees or commissions or similar payments based upon any agreement or
understanding alleged to have been made by such Person with Buyer (or any Person
acting on its behalf) in connection with any of the Contemplated Transactions.
     10.5 Time Limitations. If the Closing occurs, Sellers will have no
liability for indemnification with respect to any representation or warranty, or
covenant or obligation of Sellers contained in this Agreement, unless Buyer
notifies any Seller of a claim specifying the factual basis of that claim in
reasonable detail to the extent then known by Buyer prior to the expiration of
the applicable Survival Period. If the Closing occurs, Buyer will have no
liability for indemnification with respect to any representation or warranty, or
covenant or obligation of Buyer contained in this Agreement, unless a Seller
notifies Buyer of a claim specifying the factual basis of that claim in
reasonable detail to the extent then known by Seller, prior to the expiration of
the General Claims Survival Period.
     10.6 Limitations on Amount — Sellers. Sellers will have no liability for
indemnification with respect to Three Year Claims or General Claims until the
total of all Damages with respect to such matters exceeds $75,000, and then only
for the amount by which such Damages exceed $75,000. Sellers will have no
liability for indemnification with respect to Tax Claims until the total of all
Damages with respect to such matters exceeds $10,000, and then only for the
amount by which such Damages exceed $10,000. There shall be no such limitation
on the liability of Sellers for Environmental Claims.
     10.7 Limitations on Amount — Buyer. Buyer will have no liability for
indemnification with respect to General Claims until the total of all Damages
with respect to such matters exceeds $75,000, and then only for the amount by
which such Damages exceed $75,000.
     10.8 Right of Set-off. Upon notice to Sellers specifying in reasonable
detail the basis for such set-off, Buyer may set off any amount to which it may
be entitled under this Section 10 against amounts otherwise payable (either in
cash or securities) to Sellers pursuant to the terms of this Agreement, except
for compensation due under any Employment Agreement. The exercise of such right
of set-off by Buyer in good faith, whether or not ultimately determined to be
justified, will not constitute an event of default under this Agreement. Neither
the exercise of nor the failure to exercise such right of set-off will
constitute an election of remedies or limit Buyer in any manner in the
enforcement of any other remedies that may be available to it.
     10.9 Procedure for Indemnification — Third Party Claims.
     10.9.1 Notice of Claim. Promptly after receipt by an indemnified party of
notice of the commencement of any Proceeding against it, such indemnified party
will, if a claim is to be made against an indemnifying party under such Section,
give notice to the indemnifying party of the commencement of such claim, but the
failure to notify the indemnifying party will not relieve the indemnifying party
of any liability that it may have to any indemnified party, except to the extent
that the indemnifying party demonstrates that the defense of such action is
prejudiced by the indemnified party’s failure to give such notice.

53



--------------------------------------------------------------------------------



 



     10.9.2 Defense. If any Proceeding referred to in Section 10.9.1 is brought
against an indemnified party and it gives notice to the indemnifying party of
the commencement of such Proceeding, the indemnifying party will, unless the
claim is a Tax Claim, be entitled to participate in such Proceeding and, to the
extent that it wishes (unless (i) the indemnifying party is also a party to such
Proceeding and the indemnified party determines in good faith that joint
representation would be inappropriate, or (ii) the indemnifying party fails to
provide reasonable assurance to the indemnified party of its financial capacity
to defend such Proceeding and provide indemnification with respect to such
Proceeding), to assume the defense of such Proceeding with counsel satisfactory
to the indemnified party and, after notice from the indemnifying party to the
indemnified party of its election to assume the defense of such Proceeding, the
indemnifying party will not, as long as it diligently conducts such defense, be
liable to the indemnified party under this Section 10 for any fees of other
counsel or any other expenses with respect to the defense of such Proceeding, in
each case subsequently incurred by the indemnified party in connection with the
defense of such Proceeding, other than reasonable costs of investigation. If the
indemnifying party assumes the defense of a Proceeding, (i) it will be
conclusively established for purposes of this Agreement that the claims made in
that Proceeding are within the scope of and subject to indemnification; (ii) no
compromise or settlement of such claims may be effected by the indemnifying
party without the indemnified party’s consent unless (A) there is no finding or
admission of any violation of Legal Requirements or any violation of the rights
of any Person and no effect on any other claims that may be made against the
indemnified party, and (B) the sole relief provided is monetary damages that are
paid in full by the indemnifying party; and (iii) the indemnifying party will
have no liability with respect to any compromise or settlement of such claims
effected without its consent. If notice is given to an indemnifying party of the
commencement of any Proceeding and the indemnifying party does not, within ten
(10) days after the indemnified party’s notice is given, give notice to the
indemnified party of its election to assume the defense of such Proceeding, the
indemnifying party will be bound by any determination made in such Proceeding or
any compromise or settlement effected by the indemnified party.
     10.9.3 Defenses by Indemnified Party. Notwithstanding the foregoing, if an
indemnified party determines in good faith that there is a reasonable
probability that a Proceeding may adversely affect it or its affiliates other
than as a result of monetary damages for which it would be entitled to
indemnification under this Agreement, the indemnified party may, by notice to
the indemnifying party, assume the exclusive right to defend, compromise, or
settle such Proceeding, but the indemnifying party will not be bound by any
compromise or settlement effected without its consent (which may not be
unreasonably withheld).
     10.9.4 Jurisdiction. Sellers hereby consent to the non-exclusive
jurisdiction of any court in which a Proceeding is brought against any
Indemnified Person for purposes of any claim that an Indemnified Person may have
under this Agreement with respect to such Proceeding or the matters alleged
therein, and agree that process may be served on Sellers with respect to such a
claim anywhere in the world.

54



--------------------------------------------------------------------------------



 



     10.10 Procedure for Indemnification — Other Claims. A claim for
indemnification for any matter not involving a third-party claim may be asserted
by notice to the party from whom indemnification is sought.
11. GENERAL PROVISIONS.
     11.1 Expenses. Except as otherwise expressly provided in this Agreement,
each party to this Agreement will bear its respective expenses incurred in
connection with the preparation, execution, and performance of this Agreement
and the Contemplated Transactions, including all fees and expenses of agents,
representatives, counsel, and accountants. Sellers will cause the Company not to
incur any out-of-pocket expenses in connection with this Agreement other than
accounting expenses. In the event of termination of this Agreement, the
obligation of each party to pay its own expenses will be subject to any rights
of such party arising from a Breach of this Agreement by another party.
     11.2 Public Announcements. Any public announcement or similar publicity
with respect to this Agreement or the Contemplated Transactions will be issued,
if at all, at such time and in such manner as Buyer determines. Unless consented
to by Buyer in advance or required by Legal Requirements, prior to the Closing,
Sellers shall, and shall cause the Company to, keep this Agreement strictly
confidential and may not make any disclosure of this Agreement to any Person.
Sellers and Buyer will consult with each other concerning the means by which the
Company’s employees, customers, and suppliers and others having dealings with
the Company will be informed of the Contemplated Transactions, and Buyer will
have the right to be present for any such communication.
     11.3 Confidentiality. Between the Execution Date and the Closing Date,
Buyer and Sellers will maintain in confidence, and will cause the directors,
officers, members, managers, employees, agents, and advisors of Buyer and the
Company to maintain in confidence, and not use to the detriment of another party
any written, oral, or other information obtained in confidence from another
party in connection with this Agreement or the Contemplated Transactions, unless
(i) such information is already known to such party or to others not bound by a
duty of confidentiality or such information becomes publicly available through
no fault of such party, (ii) the use of such information is necessary or
appropriate in making any filing or obtaining any consent or approval required
for the consummation of the Contemplated Transactions, or (iii) the furnishing
or use of such information is required by or necessary or appropriate in
connection with legal proceedings.
     If the Contemplated Transactions are not consummated, each party will
return or destroy as much of such written information as the other party may
reasonably request. Whether or not the Closing takes place, Sellers waive, and
will upon Buyer’s request cause the Company to waive, any cause of action,
right, or claim arising out of the access of Buyer or its representatives to any
trade secrets or other confidential information of the Company except for the
intentional competitive misuse by Buyer of such trade secrets or confidential
information.
     11.4 Notices. All notices, consents, waivers, and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (i) delivered by hand, (ii) sent by telecopier (with written
confirmation of receipt), provided that a copy is mailed by registered mail,
return receipt requested, or (iii) when received by the addressee, if sent by a

55



--------------------------------------------------------------------------------



 



nationally recognized overnight delivery service (receipt requested), in each
case to the appropriate addresses and telecopier numbers set forth below (or to
such other addresses and telecopier numbers as a party may designate by notice
to the other parties):
Sellers:
Maffei, Masiello & Company, PA
5 Cold Hill Road South
P.O. Box 210
Mendham, New Jersey 07945
Attention: Stephen Maffei, CPA
Facsimile No.: 973-543-7822
with a copy to:
Greenbaum, Rowe, Smith & Davis LLP
99 Wood Avenue South
P.O. Box 5600
Woodbridge, New Jersey 07095
Attention: W. Raymond Felton
Facsimile No.: (732) 476-2671
Buyer:
The Management Network Group, Inc.
7300 College Boulevard, Suite 302
Overland Park, Kansas 66210
Attention: Micky Woo / Don Klumb
Facsimile No.: (913) 451-1845
with a copy to:
Shughart Thomson & Kilroy, P.C.
120 W. 12th Street, Suite 1600
Kansas City, Missouri 64105
Attention: Jacob W. Bayer, Jr.
Facsimile No.: 816-817-0103
     11.5 Jurisdiction; Service of Process. Any action or proceeding seeking to
enforce any provision of, or based on any right arising out of, this Agreement
must be brought against any of the parties in the courts of the State of New
Jersey, County of Somerset, or, if it has or can acquire jurisdiction, in the
United States District Court for the District of New Jersey, and each of the
parties consents to the exclusive jurisdiction of such courts (and of the
appropriate appellate courts) in any such action or proceeding and waives any
objection to venue laid therein. Process in any action or proceeding referred to
in the preceding sentence may be served on any party anywhere in the world.

56



--------------------------------------------------------------------------------



 



     11.6 Further Assurances. The parties agree (i) to furnish upon request to
each other such further information, (ii) to execute and deliver to each other
such other documents, and (iii) to do such other acts and things, all as the
other party may reasonably request for the purpose of carrying out the intent of
this Agreement and the documents referred to in this Agreement.
     11.7 Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (i) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party; (ii) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given; and (iii) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party or of the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.
     11.8 Entire Agreement and Modification. This Agreement supersedes all prior
agreements between the parties with respect to its subject matter (including the
Letter of Intent between Buyer and Sellers dated May 8, 2007) and constitutes
(along with the documents referred to in this Agreement) a complete and
exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement may not be amended except by a
written agreement executed by the party to be charged with the amendment.
     11.9 Disclosure Letter.
     11.9.1 Format. The disclosures in the Disclosure Letter, and those in any
Supplement thereto, must relate only to the representations and warranties in
the Section of the Agreement to which they expressly reference and not to any
other representation or warranty in this Agreement.
     11.9.2 Conflict. In the event of any inconsistency between the statements
in the body of this Agreement and those in the Disclosure Letter (other than an
exception expressly set forth as such in the Disclosure Letter with respect to a
specifically identified representation or warranty), the statements in the body
of this Agreement will control.
     11.9.3 Delivery. The complete and final Disclosure Letter shall be
delivered to Buyer not less than five (5) business days prior to the Closing
Date, and in the event a supplement to the Disclosure Letter is delivered
pursuant to Section 5.1.5, the Buyer may delay the Closing Date for up to three
(3) business days following such delivery.
     11.10 Assignments, Successors, and No Third-Party Rights. Neither party may
assign any of its rights under this Agreement without the prior consent of the
other parties, except that Buyer may assign any of its rights under this
Agreement to any Subsidiary of Buyer. Subject to the preceding sentence, this
Agreement will apply to, be binding in all respects upon,

57



--------------------------------------------------------------------------------



 



and inure to the benefit of the successors and permitted assigns of the parties.
Nothing expressed or referred to in this Agreement will be construed to give any
Person other than the parties to this Agreement any legal or equitable right,
remedy, or claim under or with respect to this Agreement or any provision of
this Agreement. This Agreement and all of its provisions and conditions are for
the sole and exclusive benefit of the parties to this Agreement and their
successors and assigns.
     11.11 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
     11.12 Section Headings, Construction. The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms.
     11.13 Time of Essence. With regard to all dates and time periods set forth
or referred to in this Agreement, time is of the essence.
     11.14 Governing Law. This Agreement will be governed by the laws of the
State of Kansas without regard to conflicts of laws principles.
     11.15 Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.
[Remainder of page intentionally left blank]

58



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
as of the date first written above.

                  BUYER:       SELLERS: The Management Network Group, Inc.      
RVA Holdings, LLC,
a New Jersey limited liability company
 
               
By:
          By:    
 
               
Name:
          Name:    
 
               
Title:
          Title:    
 
               
 
                                            Mark Markowitz  
 
                                          Dawn Saitta  
 
                                          Dale Reynolds
 
                            COMPANY:             RVA Consulting, LLC,          
  a New Jersey limited liability company
 
               
 
          By:    
 
               
 
          Name:    
 
               
 
          Title:    
 
               

59



--------------------------------------------------------------------------------



 



     The undersigned, each join this Agreement solely for the purpose of
acknowledging their individual indemnification obligation per Section 10.3 of
this Agreement.

           
 
       
 
      Steve Kalafer
 
         
 
       
 
      Bill Pollock

60



--------------------------------------------------------------------------------



 



PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
REDACTED PORTIONS ARE INDICATED WITH THE NOTATION “[***]”
Schedule 2.3.1
Allocation of Closing Consideration
Among Majority Members
[***]

